Exhibit 10.1

 

 

CREDIT AGREEMENT

 

among

 

WIRELESS FACILITIES, INC.,

 


KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,
Lender and
Letter of Credit Issuing Lender

 

and

 

THE OTHER FINANCIAL
INSTITUTIONS PARTIES HERETO

 

with

 

KEYBANC CAPITAL MARKETS,

 

as Designated Sole Arranger and
Sole Book Manager

 

Dated as of October 2, 2006

 

$85,000,000 Revolving Credit Facility

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.1

DEFINED TERMS

 

1

 

 

 

 

1.2

USE OF CERTAIN TERMS

 

23

 

 

 

 

1.3

ACCOUNTING TERMS

 

23

 

 

 

 

1.4

ROUNDING

 

24

 

 

 

 

1.5

EXHIBITS AND SCHEDULES

 

24

 

 

 

 

1.6

REFERENCES TO AGREEMENTS AND LAWS

 

24

 

 

 

 

SECTION II THE COMMITMENTS AND EXTENSIONS OF CREDIT

 

24

 

 

 

 

2.1

LOANS; MAXIMUM AMOUNTS

 

24

 

 

 

 

2.2

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS

 

25

 

 

 

 

2.3

LETTERS OF CREDIT

 

25

 

 

 

 

2.4

PREPAYMENTS

 

30

 

 

 

 

2.5

REDUCTION OR TERMINATION OF COMMITMENTS

 

30

 

 

 

 

2.6

PRINCIPAL AND INTEREST

 

30

 

 

 

 

2.7

FEES

 

31

 

 

 

 

2.8

COMPUTATION OF INTEREST AND FEES

 

31

 

 

 

 

2.9

MAKING PAYMENTS

 

31

 

 

 

 

2.10

FUNDING SOURCES

 

33

 

 

 

 

2.11

COLLATERAL

 

33

 

 

 

 

2.12

ADDITIONAL LOAN COMMITMENTS

 

33

 

 

 

 

SECTION III TAXES, YIELD PROTECTION AND ILLEGALITY

 

36

 

 

 

 

3.1

TAXES

 

36

 

 

 

 

3.2

ILLEGALITY

 

37

 

 

 

 

3.3

INABILITY TO DETERMINE RATES

 

37

 

 

 

 

3.4

INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY

 

38

 

 

 

 

3.5

BREAKFUNDING COSTS

 

39

 

 

 

 

3.6

MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

 

39

 

 

 

 

3.7

SURVIVAL

 

40

 

 

 

 

SECTION IV CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

40

 

 

 

 

4.1

CONDITIONS OF INITIAL EXTENSION OF CREDIT

 

40

 

 

 

 

4.2

CONDITIONS TO ALL EXTENSIONS OF CREDIT

 

42

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

SECTION V REPRESENTATIONS AND WARRANTIES

 

43

 

 

 

 

5.1

EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE WITH LAWS

 

43

 

 

 

 

5.2

POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS

 

43

 

 

 

 

5.3

NO LEGAL BAR

 

44

 

 

 

 

5.4

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

 

44

 

 

 

 

5.5

LITIGATION

 

44

 

 

 

 

5.6

NO DEFAULT; CONTINUED BUSINESS

 

44

 

 

 

 

5.7

OWNERSHIP OF PROPERTY; LIENS

 

45

 

 

 

 

5.8

TAXES

 

45

 

 

 

 

5.9

MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT

 

45

 

 

 

 

5.10

ERISA COMPLIANCE

 

45

 

 

 

 

5.11

INTANGIBLE ASSETS

 

46

 

 

 

 

5.12

COMPLIANCE WITH LAWS

 

46

 

 

 

 

5.13

ENVIRONMENTAL COMPLIANCE

 

46

 

 

 

 

5.14

INSURANCE

 

46

 

 

 

 

5.15

SWAP OBLIGATIONS

 

47

 

 

 

 

5.16

SOLVENCY

 

47

 

 

 

 

5.17

DISCLOSURE

 

47

 

 

 

 

5.18

PATRIOT ACT

 

47

 

 

 

 

5.19

RELATED TRANSACTIONS

 

48

 

 

 

 

SECTION VI AFFIRMATIVE COVENANTS

 

48

 

 

 

 

6.1

FINANCIAL STATEMENTS

 

48

 

 

 

 

6.2

CERTIFICATES, NOTICES AND OTHER INFORMATION

 

49

 

 

 

 

6.3

PAYMENT OF TAXES

 

50

 

 

 

 

6.4

PRESERVATION OF EXISTENCE

 

50

 

 

 

 

6.5

MAINTENANCE OF PROPERTIES

 

50

 

 

 

 

6.6

MAINTENANCE OF INSURANCE

 

51

 

 

 

 

6.7

COMPLIANCE WITH LAWS

 

51

 

 

 

 

6.8

INSPECTION RIGHTS

 

51

 

 

 

 

6.9

KEEPING OF RECORDS AND BOOKS OF ACCOUNT

 

51

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

6.10

COMPLIANCE WITH ERISA

 

51

 

 

 

 

6.11

COMPLIANCE WITH AGREEMENTS

 

51

 

 

 

 

6.12

SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP INTERESTS

 

52

 

 

 

 

6.13

USE OF PROCEEDS

 

53

 

 

 

 

6.14

HYPOTHECATION OF MATERIAL LEASES

 

53

 

 

 

 

SECTION VII NEGATIVE COVENANTS

 

53

 

 

 

 

7.1

INDEBTEDNESS

 

53

 

 

 

 

7.2

LIENS

 

55

 

 

 

 

7.3

FUNDAMENTAL CHANGES

 

56

 

 

 

 

7.4

DISPOSITIONS

 

56

 

 

 

 

7.5

INVESTMENTS

 

57

 

 

 

 

7.6

RESTRICTED PAYMENTS

 

58

 

 

 

 

7.7

ERISA

 

58

 

 

 

 

7.8

CHANGE IN NATURE OF BUSINESS

 

59

 

 

 

 

7.9

TRANSACTIONS WITH AFFILIATES

 

59

 

 

 

 

7.10

USE OF PROCEEDS

 

59

 

 

 

 

7.11

CERTAIN INDEBTEDNESS PAYMENTS, ETC

 

59

 

 

 

 

7.12

FINANCIAL COVENANTS

 

59

 

 

 

 

7.13

ACCOUNTING CHANGES

 

60

 

 

 

 

7.14

RESTRICTIVE AGREEMENTS

 

60

 

 

 

 

7.15

GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT

 

60

 

 

 

 

SECTION VIII EVENTS OF DEFAULT AND REMEDIES

 

60

 

 

 

 

8.1

EVENTS OF DEFAULT

 

60

 

 

 

 

8.2

CERTAIN FINANCIAL COVENANT DEFAULTS

 

63

 

 

 

 

8.3

REMEDIES UPON EVENT OF DEFAULT

 

63

 

 

 

 

SECTION IX ADMINISTRATIVE AGENT

 

64

 

 

 

 

9.1

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

 

64

 

 

 

 

9.2

DELEGATION OF DUTIES

 

65

 

 

 

 

9.3

LIABILITY OF ADMINISTRATIVE AGENT

 

65

 

 

 

 

9.4

RELIANCE BY ADMINISTRATIVE AGENT

 

65

 

 

 

 

9.5

NOTICE OF DEFAULT

 

66

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

9.6

CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

 

66

 

 

 

 

9.7

INDEMNIFICATION OF ADMINISTRATIVE AGENT

 

67

 

 

 

 

9.8

ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY

 

67

 

 

 

 

9.9

SUCCESSOR ADMINISTRATIVE AGENT

 

68

 

 

 

 

9.10

DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY

 

68

 

 

 

 

SECTION X MISCELLANEOUS

 

68

 

 

 

 

10.1

AMENDMENTS; CONSENTS

 

68

 

 

 

 

10.2

TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND SIGNATURES

 

69

 

 

 

 

10.3

ATTORNEY COSTS, EXPENSES AND TAXES

 

70

 

 

 

 

10.4

BINDING EFFECT; ASSIGNMENT

 

71

 

 

 

 

10.5

SET-OFF

 

72

 

 

 

 

10.6

SHARING OF PAYMENTS

 

73

 

 

 

 

10.7

NO SETOFF

 

73

 

 

 

 

10.8

NO WAIVER; CUMULATIVE REMEDIES

 

74

 

 

 

 

10.9

USURY

 

74

 

 

 

 

10.10

COUNTERPARTS

 

74

 

 

 

 

10.11

INTEGRATION

 

74

 

 

 

 

10.12

NATURE OF LENDERS’ OBLIGATIONS

 

75

 

 

 

 

10.13

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

75

 

 

 

 

10.14

INDEMNITY BY BORROWER

 

75

 

 

 

 

10.15

NONLIABILITY OF LENDER

 

76

 

 

 

 

10.16

NO THIRD PARTIES BENEFITED

 

77

 

 

 

 

10.17

SEVERABILITY

 

77

 

 

 

 

10.18

CONFIDENTIALITY

 

77

 

 

 

 

10.19

FURTHER ASSURANCES

 

78

 

 

 

 

10.20

HEADINGS

 

78

 

 

 

 

10.21

TIME OF THE ESSENCE

 

78

 

 

 

 

10.22

FOREIGN LENDERS

 

78

 

 

 

 

10.23

REMOVAL AND REPLACEMENT OF LENDERS

 

79

 

 

 

 

10.24

GOVERNING LAW

 

79

 

 

 

 

10.25

WAIVER OF RIGHT TO TRIAL BY JURY

 

80

 

iv

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

10.26

ENTIRE AGREEMENT

 

80

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Form of Request for Extension of Credit

 

 

 

 

 

 

B

Form of Compliance Certificate

 

 

 

 

 

 

C

Form of Note

 

 

 

 

 

 

D

Form of Assignment and Acceptance

 

 

 

 

 

 

E-1

Form of General Security Agreement

 

 

 

 

 

 

E-2

Form of Intellectual Property Security Agreement

 

 

 

 

 

 

E-3

Form of UK Pledge Agreement

 

 

 

 

 

 

F

Form of Multi-Party Guaranty

 

 

 

 

 

 

G

Form of Acceptance Letter

 

 

 

 

 

 

H

Forms of Opinions of Counsel

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

Commitments and Pro Rata Shares

 

 

 

 

 

 

5.1

Material Subsidiaries and First-Tier Material Foreign Subsidiaries

 

 

 

 

 

 

7.1

Existing Indebtedness and Liens

 

 

 

 

 

 

7.4

Disposition of Property

 

 

 

 

 

 

10.2

Offshore and Domestic Lending Offices, Addresses for Notices

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement’) is entered into as of October 2, 2006, by
and among WIRELESS FACILITIES, INC., a Delaware corporation (“Borrower”),
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Issuing Lender hereunder, such other lenders as shall from time to time be party
hereto with KEYBANC CAPITAL MARKETS as designated Sole Arranger and Sole Book
Manager hereunder.

 

RECITAL

 

Borrower has requested that Lenders and Issuing Lender provide a revolving line
of credit, and Lenders, Issuing Lender and Administrative Agent are willing to
do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION I
DEFINITIONS AND ACCOUNTING TERMS

 

1.1          DEFINED TERMS. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
any division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary).

 

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrower and Lenders.

 

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates (including, in the case of
KeyBank, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with another Person. A Person shall
be deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Applicable Margin” means the following amounts per annum (expressed in basis
points per annum), based upon the Total Leverage Ratio:

 

Total Leverage Ratio

 

Offshore Rate
Margin (bps)

 

Base Rate
Margin (bps)

 

Commitment
Fee (bps)

 

 

 

 

 

 

 

 

 

X ³ 3.50

 

350.0

 

150.0

 

75.0

 

X is ³ 3.00 but < 3.50

 

300.0

 

100.0

 

75.0

 

X is ³ 2.50 but < 3.00

 

250.0

 

50.0

 

60.0

 

X is ³ 2.00 but < 2.50

 

225.0

 

25.0

 

50.0

 

X is ³ 1.5 but < 2.00

 

200.0

 

0.0

 

40.0

 

X < 1.5

 

175.0

 

0.0

 

30.0

 

 

For purposes of Borrower’s payment of interest in accordance with Section 2.6
and the Commitment Fee specified in Section 2.7(a), each Applicable Margin
calculated in accordance with the most recent Compliance Certificate received by
Administrative Agent shall be in effect from the date such Compliance
Certificate is received by Administrative Agent to but excluding the date the
next Compliance Certificate is received; provided, however, that the Applicable
Margin from the Closing Date until Administrative Agent’s receipt of Borrower’s
first Compliance Certificate shall be the amounts set forth above as applying
the Total Leverage Ratio set forth on a pro forma Compliance Certificate
calculated as of June 30, 2006 (with adjustment for the MRC Acquisition and any
Borrowing hereunder in connection therewith) and delivered on or before the
Closing Date;  provided, further, that after the Closing Date Borrower may
submit another pro forma Compliance Certificate for the period ending September
29, 2006 and the Applicable Margin will be adjusted to reflect the Total
Leverage Ratio set forth therein.

 

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period or every ninety days, whichever is earlier, any
date that such Loan is prepaid or converted in whole or in part and the Maturity
Date; and (b) as to any other Obligations; the last Business Day of each
calendar quarter and the Maturity Date; provided, further, that interest
accruing at the Default Rate shall be payable from time to time upon demand of
Administrative Agent.

 

“Arranger” means KeyBanc Capital Markets, in its capacity as “Sole Arranger” and
“Sole Book Manager.”

 

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit D.

 

2

--------------------------------------------------------------------------------


 

“Attorney Costs” means and includes all reasonable attorney’s and other fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet,
income statement and cash flows of Borrower and its Subsidiaries for each 52 or
53 week year, as applicable, on or about December 31.

 

“Base Rate” means a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1 % and (b) the rate of interest in effect for
such day as publicly announced from time to time by KeyBank as its “prime rate.”
Such prime rate is a rate set by KeyBank based upon various factors including
KeyBank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by KeyBank shall take effect at the opening of business on the day
specified in the public announcement of such change. If KeyBank ceases to
establish or publish a prime rate, the applicable Base Rate thereafter shall be
instead the prime rate reported in The Wall Street Journal (or the average prime
rate if a high and a low prime rate are therein reported).

 

“Base Rate Loan” means a Loan made in not less than the Minimum Amount pursuant
to Requisite Notice to Administrative Agent by delivering a Request for
Extension of Credit not later than the Requisite Time and specified to be a Base
Rate Loan or if not designated otherwise. Interest on each Base Rate Loan shall
be calculated using the Applicable Margin for the Base Rate effective as of the
date of the advance of such Base Rate Loan.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Cleveland, Ohio; New York, New York; San
Francisco, California; or (if interest is being determined by reference to the
Offshore Rate) London, England are generally authorized or obligated, by law or
executive order, to close.

 

“Capital Leases” means any and all leases under which certain obligations are
required to be capitalized on the books of a lessee in accordance with GAAP.

 

“Cash Acquisition Consideration” means the amount of cash paid or payable prior
to the Maturity Date in connection with an Acquisition including, without
limitation, (a) all amounts recorded on the books of Borrower or any Subsidiary
as deferred liabilities (whether or not characterized as an earn-out) determined
as of the Acquisition date, (b) contingent liabilities (whether or not
characterized as an earn-out) determined as of the date paid, (c) Indebtedness
assumed or incurred in connection with such Acquisition and (d) Indebtedness of
such Persons as are acquired in such Acquisition.

 

“Change of Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the

 

3

--------------------------------------------------------------------------------


 

meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
then in effect), of shares representing more than forty-five percent 45% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower; (b) during any period of twelve (12) consecutive
months, the occupation of a majority of the seats (other than vacant seats) on
the board of directors or other governing body of Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of
Borrower nor (ii) appointed by directors so nominated; or (c) the occurrence of
a change in control, or other similar provision, as defined in any Material
Indebtedness Agreement (but excluding any Material Indebtedness Agreement
between the Borrower and any Subsidiary or between any Subsidiaries) (triggering
a default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).

 

“Closing Date” means the date all the conditions precedent in Section 4.1 are
satisfied or waived in accordance with Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.

 

“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name on Schedule 2.1, as such amount may be reduced or adjusted from time to
time in accordance with the terms of this Agreement (collectively, the “combined
Commitments”).

 

“Commitment Fee” has the meaning set forth in Section 2.7 hereof.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of Borrower.

 

“Consolidated EBITDA” means the sum of the following, provided that the items
contained in clauses (b)-(h) below shall be added to (a) only to the extent they
have been deducted in the calculation of Consolidated Net Income:

 

(a)           Consolidated Net Income; provided that all items of gain, income,
loss or expense that are properly classified as extraordinary in accordance with
GAAP or are unusual or non-recurring (but do not fall within clauses (b)-(h)
below) shall be excluded from such Consolidated Net Income;

 

(b)           Consolidated Interest Charges;

 

(c)           The amount of taxes, based on or measured by income, used or
included in the determination of such Consolidated Net Income;

 

(d)           The amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of goodwill
or other purchased intangibles as defined under FAS 142 or FAS 144;

 

(e)           Any non-cash stock based compensation charges in such period
pursuant to GAAP;

 

4

--------------------------------------------------------------------------------


 

(f)            The amount of non-cash costs from discontinued operations, the
disposal of assets or changes to GAAP;

 

(g)           The amount of earn-out or similar payments required to be reported
as compensation expense instead of goodwill; and

 

(h)           The amount of non-recurring cash charges resulting from
discontinued operations or the disposal of assets in an amount not to exceed
$7,500,000 in any period of four consecutive fiscal quarters; provided that if,
for any period of four consecutive fiscal quarters, the Total Leverage Ratio
(calculated without giving effect to this clause (h) for such period) is greater
than 2.00 to 1.00, the amount of such non-recurring cash charges which may be
added back to Consolidated EBITDA for such four consecutive quarter period and
the immediately preceding four consecutive fiscal quarters shall not exceed
$10,000,000.

 

For purposes of calculating Consolidated EBITDA for any period in connection
with each of the Total Leverage Ratio and the Fixed Charge Coverage Ratio, if
during such period the Borrower or any Subsidiary shall have made any Permitted
Acquisition (but, for purposes of calculating the Fixed Charge Coverage Ratio,
the only Permitted Acquisition referred to in this paragraph will be the MRC
Acquisition) after June 30, 2006, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect to such Permitted Acquisition as if
such Permitted Acquisition occurred on the first day of such period and so long
as the pro forma effect and add-backs may be derived from the Income Statement,
as prepared in connection with the Permitted Acquisition, as approved by the
Administrative Agent (which approval shall not be unreasonably withheld).

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP and (c) the
portion of rent under any Synthetic Lease Obligation that would be treated as
interest in accordance with GAAP if the Synthetic Lease Obligation were treated
as a Capital Lease under GAAP.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, net income of Borrower and its
Subsidiaries in accordance with GAAP.

 

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

5

--------------------------------------------------------------------------------


 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus the applicable
margin specified in the definition of Applicable Margin, if any, applicable to
Base Rate Loans, plus 2% per annum; provided, however, that with respect to an
Offshore Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate otherwise applicable to such Loan, plus the Applicable Margin
specified for Offshore Rate Loans, plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Disclosure Letter” means that Disclosure Letter of even date herewith and
delivered to Administrative Agent together with this Agreement.

 

“Disposition” or “Dispose” mean the sale, transfer, License Disposition or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal with or
without recourse of any notes or accounts receivable or any rights and claims
associated therewith; provided, however, that an issuance by Borrower of its
Equity Securities shall not be a Disposition.

 

“Dollar,” “USD” and “$” mean lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(c) a Person that is primarily engaged in the business of commercial banking and
that is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a
Lender is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary;
(d) another Lender; (e) any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) which
extends credit or buys loans as one of its businesses, including but not limited
to, insurance companies, mutual funds and lease financing companies; or
(f) other lenders or institutional investors consented to in writing in advance
by Administrative Agent and Borrower. Neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.

 

6

--------------------------------------------------------------------------------


 

“Employee Benefits Plan” means a 401k plan, employee stock purchase program,
deferred compensation program or similar programs from time to time maintained
by Borrower or any of its Subsidiaries.

 

“ENCO Systems” means collectively ENCO Systems, Inc. and ENCO Systems
Partnership, Ltd.

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property of Borrower.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing,
other than convertible debt securities which have not been converted into common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in any such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor Federal statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
with the PBGC of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

“Escrowed Securities” means the Cuculic Collateral, as such term is defined in
Section 1 of the General Security Agreement.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve

 

7

--------------------------------------------------------------------------------


 

requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

 

“Event of Default” means any of the events specified in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal statute.

 

“Existing Lender” has the meaning specified in Section 2.12(d).

 

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action wherein a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to KeyBank on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letter” has the meaning specified in Section 2.7(b).

 

“First-Tier Material Foreign Subsidiary” means a direct Foreign Subsidiary of
either Borrower or a Domestic Subsidiary that is also a Material Subsidiary.

 

“Fixed Charge Coverage Ratio” means as of any date of determination the ratio of
(a) Borrower’s Consolidated EBITDA for the preceding four fiscal quarters most
recently ended plus consolidated operating lease expenses (as determined in
accordance with GAAP) during such period to (b) the sum of Borrower’s
consolidated capital expenditures (excluding, however, up to (i) $3,000,000 of
costs related to the Oracle upgrade project that were spent through September
29, 2006 and (ii) an additional $1,000,000 related to such Oracle upgrade
project spent between September 30, 2006 and September 28, 2007), Consolidated
Interest Charges, consolidated operating lease expenses and consolidated cash
income taxes paid (less cash income tax refunds actually received) (all as
determined in accordance with GAAP) for the four fiscal quarters most recently
ended.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States of America.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting

 

8

--------------------------------------------------------------------------------


 

profession, that are applicable to the circumstances as of the date of
determination, consistently applied; provided however that for purposes of
calculating the Total Leverage Ratio, the Liquidity Ratio and the Fixed Charge
Coverage Ratio (and in each case the components thereof), GAAP shall mean GAAP
as in effect and applied on the Closing Date, without giving effect to any
subsequent change in such principles.

 

“General Security Agreement” means that certain Security Agreement dated as of
the date hereof, in favor of Administrative Agent (for the account of each
Lender in accordance with its Pro Rata Share) by Borrower and each Guarantor in
the form of Exhibit E-1 hereto.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

 

“Guarantor” shall mean each Domestic Subsidiary which is a Material Subsidiary
in existence on the date hereof (as set forth on Schedule 5.1 hereof) and
thereafter any other Domestic Subsidiary that shall become an obligor under the
Multi-Party Guaranty pursuant to the terms of Section 6.12.

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable or performable by, any other
Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Guaranty Obligation shall not include performance bond or
other bond guarantees or endorsements of instruments for deposit or collection
in the ordinary course of business. The amount of any Guaranty Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, covered by such Guaranty
Obligation or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Person in good faith.

 

“Hazardous Substance” means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), which is or becomes
designated, classified or regulated as “toxic,” “hazardous,” a “pollutant” or
similar designation under any Laws.

 

“Indebtedness” means:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

9

--------------------------------------------------------------------------------


 

(b)           any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments, but excluding performance
bonds and guaranties thereof (whether in the form of a letter of credit or
otherwise);

 

(c)           net obligations under any Swap Contract (excluding, however, any
interest rate or foreign exchange swap transactions) in an amount equal to the
Swap Termination Value of such Swap Contract;

 

(d)           with or without recourse, all obligations of such Person to pay
the deferred purchase price of property or services, and indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements);

 

(e)           Capital Leases or Synthetic Lease Obligations, where (i) the
amount of Indebtedness in the case of Capital Leases shall be the amount of the
capitalized lease liability appearing on Borrower’s financial statements
delivered in accordance with Sections 6.l (a) and (b) of this Agreement and (ii)
the amount of Indebtedness in the case of Synthetic Lease Obligations shall be
the sum of all outstanding principal advances and any other sums advanced and
outstanding pursuant to the Synthetic Lease Obligations;

 

(f)            all obligations under asset securitization financing
transactions, including recourse sales of receivables but exclusive of
nonrecourse sales of receivables; and

 

(g)           all Guaranty Obligations of such Person in respect of any of the
foregoing obligations of any other Person.

 

For all purposes of this Agreement, the Indebtedness of any Person shall
include, the Indebtedness of any partnership or joint venture (to the extent the
joint venture consists of a legal entity where a joint venturer has pass-through
liability for all of the debts of the joint venture) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary recourse exceptions acceptable
to Requisite Lenders).

 

“Indemnified Liabilities” has the meaning set forth in Section 10.14.

 

“Indemnitees” has the meaning set forth in Section 10.14.

 

“Interest Period” means for each Offshore Rate Loan, (i) initially, the period
commencing on the date such Offshore Rate Loan is disbursed or Continued or
Converted into such Offshore Rate Loan, and (ii) thereafter, the period
commencing on the last day of the preceding Interest Period, and ending, in each
case, on the earlier of (x) the scheduled Maturity Date, or (y) one, two, three
or six months thereafter, as elected by Borrower; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such

 

10

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           unless Administrative Agent otherwise consents, there may not be
more than five (5) Interest Periods for Offshore Rate Loans in effect at any
time.

 

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the date hereof, in favor of
Administrative Agent (for the account of each Lender in accordance with its Pro
Rata Share) by Borrower and each Guarantor in the form of Exhibit E-2 hereto.

 

“Investment” means, as to any Person, any investment by such Person, whether by
means of the purchase or other acquisition of stock or other securities of any
other Person or by means of a loan, creating a debt, capital contribution,
guaranty or other debt or equity participation or interest in any other Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means KeyBank National Association, or any other Lender, who
from time to time effects a Letter of Credit Action in accordance with the terms
of this Agreement.

 

“KeyBank” means KeyBank National Association.

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each lender from time to time party hereto and, as the context
requires, Issuing Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time notify Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued or outstanding
hereunder. A Letter of Credit may be a performance letter of credit or a
financial letter of credit.

 

11

--------------------------------------------------------------------------------


 

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

 

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by Issuing Lender.

 

“Letter of Credit Expiration Date” means the scheduled Maturity Date.

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the combined Commitments.

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all drawings under the Letters of Credit not reimbursed by
Borrower or converted into Loans.

 

“License Disposition” means, in respect of any patent, trademark, copyright,
mask work, trade secret or other intellectual property right owned or held by
Borrower or any of its Subsidiaries (the “IP Holder”) which is material to
Borrower or any of its Subsidiaries (together, “Material IP”), (i) the granting
by the IP Holder of an exclusive license across all or substantially all fields,
uses or regions to any Person other than Borrower or another Subsidiary, (ii)
the granting of any license by the IP Holder that conveys directly or indirectly
to any Person other than Borrower or its Subsidiaries all or substantially all
of the economic value of such Material IP, or (iii) the abandonment by the IP
Holder of such Material IP.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (including in the nature of, cash collateral accounts or security
interests), encumbrance, lien (statutory or other), fixed or floating charge, or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

 

“Liquidity Ratio” means as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis and in accordance with GAAP, the ratio of
(a) the sum of cash on hand, cash equivalents, marketable securities, and billed
and unbilled accounts receivable (excluding accounts receivable owing from any
Affiliate, shareholder or employee of Borrower or any of its Subsidiaries) to
(b) current liabilities; provided that for all periods ending in the four fiscal
quarter period prior to the Maturity Date, current liabilities shall exclude the
Obligations.

 

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

 

“Loan Documents” means this Agreement, each Note, the Multi-Party Guaranty, the
Security Documents, each Letter of Credit Application, each Request for
Extension of Credit, each certificate, each fee letter, and each other
instrument or agreement from time to time executed by Borrower or any of its
Subsidiaries or any Responsible Officer and delivered in connection with this
Agreement.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any set of circumstances or events which (a) has
any material adverse effect upon the validity or enforceability of any Loan
Document or the rights and remedies of Administrative Agent and Lenders
hereunder or thereunder, (b) is material and adverse to the prospects, financial
condition, business, assets or operations of Borrower and its Subsidiaries,
taken as a whole, (c) has any material adverse effect upon the value or
condition of the Collateral, or (d) materially impairs the ability of any Credit
Party to perform the Obligations.

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of the Borrower or any of its
Subsidiaries in excess of $10,000,000.

 

“Material Lease” means any lease entered into by Borrower or its Subsidiaries
after the Closing Date for premises in excess of 50,000 square feet.

 

“Material Subsidiary” means each Subsidiary of Borrower that has (a) assets as
of the end of most recent fiscal year of Borrower in excess of $2,000,000 or (b)
net revenues in excess of $5,000,000 for the most recent fiscal year of
Borrower;  provided, however, WFI do Brasil Tecnologia em Telecomunicaçiõnes
LTDA., a Brazilian commercial limited liability company, shall not in any event
constitute a Material Subsidiary.

 

“Maturity Date” means (a) October 3, 2011, or (b) such earlier date upon which
the combined Commitments may be terminated in accordance with the terms of this
Agreement.

 

“Merger Agreement” means that certain Agreement of Merger, dated as of August 8,
2006, by and among Borrower, WFI Government Services, Inc., MRC Merger Company,
Inc., and MRC, pursuant to which MRC, subject to certain conditions, will become
the indirect wholly-owned subsidiary of Borrower.

 

“Merger Documents” means the Merger Agreement and agreements attached as
exhibits thereto and executed in connection therewith.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

 

Minimum Amount

 

Multiples in
excess thereof

 

 

 

 

 

 

 

Borrowing or prepayment of, or Conversion Base Rate Loans

 

$

1,000,000

 

$

500,000

 

Borrowing, prepayment or Continuation of, Conversion into, Offshore Rate Loans

 

$

1,000,000

 

$

500,000

 

Letter of Credit Action

 

$

25,000

 

None

 

Reduction or Increase in Commitment

 

$

5,000,000

 

$

1,000,000

 

 

“MRC” means Madison Research Corporation, an Alabama corporation.

 

13

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Multi-Party Guaranty” means that Multi-Party Guaranty in the form attached
hereto as Exhibit F.

 

“New Lender” is defined in Section 2.12(c).

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
the Loans made by such Lender, substantially in the form of Exhibit C
(collectively, the “Notes”).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document and under any
Swap Contract (entered into with any Lender or Affiliate thereof), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against Borrower or any Subsidiary or Affiliate of
Borrower.

 

“Offshore Rate” means for any Interest Period with respect to each Offshore Rate
Loan comprising part of the same Borrowing, a rate per annum determined by
Administrative Agent as the offered rate for Dollar deposits in the approximate
amount of the requested Offshore Rate Loan and having a maturity comparable to
such Interest Period, which rate appears (i) on the British Bankers’ Association
internet web page (http://www.bba.org.uk/public/libor/), or via (ii) Reuters
(BBALIBORS), Bloomberg, Moneyline Telerate (Page 3750) or any other information
provider of the British Bankers’ Association daily Libor rates as of 11:00 A.M.,
London time, on the date (an “Interest Determination Date”) which is the second
day on which banks are open for interbank deposits in London prior to the
commencement of such Interest Period. If, on the Interest Determination Date for
such Interest Period, the Administrative Agent is unable to obtain any quotation
as provided above, the Offshore Rate for the relevant Interest Period shall be
the rate per annum that the Administrative Agent determines in good faith to be
the arithmetic mean (rounded, if necessary, to the nearest sixth decimal place)
of all the per annum rates of interest at which deposits in Dollars in an amount
comparable to the requested Offshore Rate Loan in Dollars in respect of which
the Offshore Rate is then being determined for a period comparable to such
Interest Period are offered by Administrative Agent to prime banks in the London
interbank market at approximately 11:00 A.M., London time on such Interest
Determination Date. The Administrative Agent shall provide to Borrower, upon
request, details as to the manner in which the Offshore Rate is calculated, but
such calculation shall be conclusive and binding absent manifest error. The
Offshore Rate for each outstanding Offshore Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage by dividing (i) the Offshore Rate by (ii) one minus the Eurodollar
Reserve Percentage. The determination of the Eurodollar Reserve Percentage and
the Offshore Rate by Administrative Agent shall be conclusive in the absence of
manifest error.

 

“Offshore Rate Loan” means a Loan made in not less than the Minimum Amount
pursuant to Requisite Notice to Administrative Agent and by deliverance of a
Request for Extension of Credit not later than the Requisite Time and specified
to be a Offshore Rate Loan.

 

14

--------------------------------------------------------------------------------


 

Interest on each Offshore Rate Loan shall be calculated using the Applicable
Margin for the Offshore Rate effective as of the date of the advance of such
Offshore Rate.

 

“Ordinary Course Dispositions” means:

 

(a)           Dispositions of surplus equipment or damaged, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)           Dispositions of cash, cash equivalents or inventory in the
ordinary course of business;

 

(c)           Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property,
or the proceeds of such sale are reasonably promptly applied to the purchase
price of such replacement property or where Borrower or its Subsidiary determine
in good faith that the failure to replace such equipment will not be detrimental
to the business of Borrower or such Subsidiary; provided that the net book value
of all assets sold but not replaced pursuant to this clause (c) by the Borrower
and its Subsidiaries shall not exceed the Threshold Amount over the life of this
Agreement;

 

(d)           Dispositions of assets or property by any Subsidiary of Borrower
to Borrower or another Subsidiary of Borrower, or by Borrower to any Subsidiary
of Borrower; provided that the net book value of all assets disposed of by
Borrower and Guarantors to non-Guarantor Subsidiaries shall not exceed the
Threshold Amount over the life of this Agreement;

 

(e)           Dispositions which constitute the making or liquidating of
Permitted Investments; and

 

(f)            Dispositions which constitute the incurrence (but not the
enforcement) of Permitted Liens;

 

provided, however, that, other than with respect to Dispositions of the types
described in clauses (a) and (c) of this definition, no such Disposition shall
be for significantly less than the fair market value of the property being
disposed of.

 

“Ordinary Course Indebtedness” means:

 

(a)           Guaranty Obligations of Borrower or any of its Subsidiaries
guarantying Indebtedness otherwise permitted hereunder of Borrower or any
Subsidiary of Borrower;

 

(b)           Indebtedness arising from the honoring of a check, draft or
similar instrument against insufficient funds or from the endorsement of
instruments for collection in the ordinary course of Borrower’s or any
Subsidiary’s’ business;

 

(c)           Permitted Swap Obligations;

 

15

--------------------------------------------------------------------------------


 

(d)           Indebtedness of Borrower or any of its Subsidiaries with respect
to surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business with respect to agreements providing for indemnification,
adjustment of purchase price, earnest money or similar obligations in connection
with Acquisitions or Dispositions otherwise permitted by this Agreement; and

 

(e)           Indebtedness with respect to cash deposited by customers to obtain
the right to delivery of future goods or services.

 

“Ordinary Course Investments” means Investments consisting of

 

(a)           Investments in other assets properly classified as “marketable
securities” or “cash” or “cash equivalents” under GAAP, and which conform to the
investment policies adopted by the Board of Directors of Borrower from time to
time;

 

(b)           Advances to officers, directors and employees of Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)           Investments of Borrower in any of its Subsidiaries and Investments
of any Subsidiary of Borrower in Borrower or another Subsidiary of Borrower;
provided that the aggregate amount of Investments by Borrower and Guarantors in
non-Guarantor Subsidiaries (which are not otherwise permitted under Sections
7.5(a) and 7.5(c)-(g)) shall not exceed the Threshold Amount at any time;

 

(d)           Extensions of credit to customers or suppliers of Borrower and its
Subsidiaries in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof;

 

(e)           Guaranty Obligations permitted by Section 7.1;

 

(f)            Investments received by Borrower or any of its Subsidiaries as
distributions on claims in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

(g)           Investments of any Subsidiary existing at the time it becomes a
Subsidiary of Borrower, provided that such Investments were not made in
anticipation of such Person becoming a Subsidiary of Borrower; and

 

(h)           Investments consisting of loans to employees, officers and
directors, the proceeds of which shall be used to purchase Equity Securities of
Borrower or its Subsidiaries and other loans to non-executive officers and
employees.

 

“Ordinary Course Liens” means:

 

(a)           Liens pursuant to any Loan Document;

 

16

--------------------------------------------------------------------------------


 

(b)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)           pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security legislation;

 

(e)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including, without limitation, Liens securing all
those obligations described in clause (d) of the definition of Ordinary Course
Indebtedness);

 

(f)            easements, rights-of-way, restrictions, Liens granted by a
third-party lessor to any Person and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of any
Person;

 

(g)           attachment, judgment or other similar Liens arising in connection
with litigation or other legal proceedings (and not otherwise an Event of
Default hereunder) in the ordinary course of business that is currently being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside, and no material property is subject to a material risk of loss or
forfeiture;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of Borrower’s and its Subsidiaries’
businesses;

 

(i)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Borrower in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (ii) such deposit account is not intended by
Borrower or any Subsidiary to provide collateral to the depository institution;

 

(j)            Liens on insurance proceeds in favor of insurance companies with
respect to the financing of insurance premiums; and

 

17

--------------------------------------------------------------------------------


 

(k)                                  purported Liens evidenced by the filing of
Uniform Commercial Code precautionary financing statements relating to operating
leases entered into in the ordinary course of business.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, (a) when reference is made to all Lenders, the
sum of (i) the aggregate outstanding principal amount of all Loans, and (ii) all
Letter of Credit Usage, and (b) when reference is made to one Lender, the sum of
(i) the aggregate outstanding principal amount of all Loans made by such Lender,
and (ii) such Lender’s ratable risk participation in all Letter of Credit Usage.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.5(e).

 

“Permitted Exceptions” means with respect to the property subject to any
Material Lease as to which Administrative Agent is granted a security interest
in accordance with Section 6.14:  (a) Liens arising by operation of law,
materialmen’s, mechanics’, workers’, repairmen’s, employees’, carriers’,
warehousemen’s and other like Liens in connection with any improvements or
arising in the ordinary course of business for amounts that either are not more
than thirty (30) days past due or are being diligently contested in good faith
by appropriate proceedings and that have been bonded for not less than the full
amount in dispute (or as to which other security arrangements satisfactory to
Administrative Agent have been made), which bonding (or arrangements) shall
comply with applicable requirements of Laws, and has effectively stayed any
execution or enforcement of such Liens; (b) Liens arising out of judgments or
awards with respect to which appeals or other proceedings for review are being
prosecuted in good faith and for the payment of which adequate reserves have
been provided as required by GAAP or other appropriate provisions have been
made, so long as such proceedings have the effect of staying the execution of
such judgments or awards; (c) all encumbrances, exceptions, restrictions,
easements, rights of way, servitudes, encroachments and irregularities in title,
other than Liens which, in the reasonable assessment of the Administrative
Agent, do not

 

18

--------------------------------------------------------------------------------


 

materially impair the value of the real property security or the use of such
real property security for its intended purpose; (d) a Lien consisting of a
deposit or pledge made, in the ordinary course of business, in connection with,
or to secure payment of, obligations under worker’s compensation, unemployment
insurance or similar legislation; and (e) Permitted Liens.

 

“Permitted Indebtedness” has the meaning specified in Section 7.1.

 

“Permitted Investments” has the meaning specified in Section 7.5.

 

“Permitted Liens” has the meaning specified in Section 7.2.

 

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
Borrower or any of its Subsidiaries existing or arising under Swap Contracts,
provided that such obligations are (or were) entered into by such Person for the
purpose of (i) directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by such Person, or changes
in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder; or (ii)
directly mitigating the dilution associated with the issuance of convertible
securities by Borrower, and not for purposes of speculation or taking a “market
view.”

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

 

“Plan” means any employee benefit plan maintained or contributed to by Borrower
or by any trade or business (whether or not incorporated) under common control
with Borrower as defined in Section 4001(b) of ERISA and insured by the Pension
Benefit Guaranty Corporation under Title IV of ERISA.

 

“Pro Rata Share” means, with respect to each Lender, the percentage of the
combined Commitments set forth opposite the name of such Lender on Schedule 2.1,
as such share may be adjusted as contemplated herein.

 

“PT” means Pacific Time.

 

“Related Transactions” means the transactions contemplated by the Merger
Document(s).

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Plan described in Section
4063 of ERISA, or a cessation of operations described in Section 4062(e) of
ERISA.

 

“Request for Extension of Credit” means, unless otherwise specified herein,
(a) with respect to a Borrowing, Conversion or Continuation of Loans, a written
request substantially in the form of Exhibit A, and (b) with respect to a Letter
of Credit Action, a Letter of Credit Application; in each case duly completed
and signed by a Responsible Officer of Borrower and

 

19

--------------------------------------------------------------------------------


 

“Requisite Lenders” means, as of any date of determination:  (a) if the
Commitments are then in effect, Lenders having in the aggregate more than 50% of
the combined Commitments then in effect and (b) if the Commitments have then
been terminated and there are Outstanding Obligations, Lenders holding
Outstanding Obligations aggregating more than 50% of such Outstanding
Obligations; provided, however, that the voting rights of any Lender that has
failed to fund any amounts when required to do so hereunder shall be limited to
the Outstanding Obligations with respect to such Lender.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) except with respect to Letter of
Credit Actions (which must be in writing), irrevocable telephonic notice to the
intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 10.2 or as otherwise designated by such
recipient by Requisite Notice to Administrative Agent, and (ii) if made by
Borrower, given or made by a Responsible Officer of Borrower. Any written notice
delivered in connection with any Loan Document shall be in the form, if any,
prescribed herein or therein. Any notice sent by other than hardcopy shall be
promptly confirmed by a telephone call to the recipient and, if requested by
Administrative Agent, by a manually-signed hardcopy thereof.

 

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

 

Applicable Time

 

Date of Action

 

 

 

 

 

Delivery of Request for Extension of Credit, for or notice for:

 

 

 

 

 

 

 

 

 

•                  Borrowing or prepayment of, or Conversion into, Base Rate
Loans

 

10:00 a.m. PT

 

Same date as such Borrowing, prepayment or Conversion

 

 

 

 

 

•                  Borrowing, prepayment or Continuation of, or Conversion into,
Offshore Rate Loans or Termination of Commitment

 

10:00 a.m. PT

 

3 Business Days prior to such Borrowing, prepayment Continuation or Conversion

 

 

 

 

 

•                  Letter of Credit Action

 

10:00 a.m. PT

 

2 Business Days prior to such action (or such lesser time which is acceptable to
Issuing Lender)

 

 

 

 

 

•                  Payments by Lenders or Borrower to Administrative Agent

 

10:00 a.m. PT

 

On date payment is due

 

“Responsible Officer” means the chief executive officer, president, the chief
financial officer, any vice president of finance, the treasurer or the assistant
treasurer of Borrower. Any document or certificate hereunder that is signed by a
Responsible Officer of Borrower shall be

 

20

--------------------------------------------------------------------------------


 

conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

“Restricted Payment” means:

 

(a)                                  the declaration or payment of any dividend
or distribution by Borrower or any Subsidiary, either in cash or property, on
any shares of Equity Securities of any class of Borrower or any Subsidiary; and

 

(b)                                 any other payment or distribution by
Borrower or any Subsidiary in respect of its Equity Securities, either directly
or indirectly.

 

“Security Documents” means the General Security Agreement, the Intellectual
Property Security Agreement and the UK Pledge Agreement.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair saleable value of the property of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured; (iii)
such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Subordinated Debt” means any Indebtedness of Borrower or its Subsidiaries in
form and substance satisfactory to Requisite Lenders in their sole and absolute
discretion and expressly approved by Requisite Lenders after the date hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar

 

21

--------------------------------------------------------------------------------


 

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as secured debt of such Person
(without regard for accounting treatment).

 

“Threshold Amount” means $10,000,000.

 

“To the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, (i) in the case of Borrower, known by any Responsible
Officer or executive officer of Borrower, or, (ii) in the case of any other
Person other than a natural Person, known by any officer of such Person) making
the representation, warranty or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable Person in similar circumstances would have done)
would have been known by such Person (or, (i) in the case of Borrower, would
have been known by any Responsible Officer or executive officer of Borrower, or,
(ii) in the case of any other Person other than a natural Person, would have
been known by any executive officer of such Person).

 

“Total Commitments” means an amount equal to the aggregate amount of all
Commitments (i.e., initially $85,000,000), as the same may increase pursuant to
Section 2.12 or decrease pursuant to section 2.5.

 

“Total Leverage Ratio” means, as of any date of determination, for Borrower and
its Subsidiaries on a consolidated basis, the ratio of (a) the principal amount
of Indebtedness as of such date (but excluding Indebtedness with respect to
earn-out payments and hold-backs incurred pursuant to the ENCO Systems
Acquisition, the MRC Acquisition or other Permitted Acquisitions), less cash on
hand and cash equivalents, to (b) Consolidated EBITDA for the period of the four
fiscal quarters ending on, or ending most recently prior to, such date.

 

22

--------------------------------------------------------------------------------


 

“UK Pledge Agreement” means that certain Charge over Shares dated as of the date
hereof, in favor of Administrative Agent (for the account of each Lender in
accordance with its Pro Rata Share) by Borrower in the form of Exhibit E-3
hereto.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“USA Patriot Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001), as amended from time to time and
the rules and regulations promulgated thereunder from time to time in effect.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

1.2                               USE OF CERTAIN TERMS.

 

(a)                                  All terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto or thereto, unless otherwise defined therein.

 

(b)                                 As used herein, unless the context requires
otherwise, the masculine, feminine and neuter genders and the singular and
plural include one another.

 

(c)                                  The words “herein” and “hereunder” and
words of similar import when used in any Loan Document shall refer to the Loan
Documents as a whole and not to any particular provision thereof. The term
“including” is by way of example and not limitation. References herein to a
Section, subsection or clause shall, unless the context otherwise requires,
refer to the appropriate Section, subsection or clause in this Agreement.

 

(d)                                 The term “or” is disjunctive; the term “and”
is conjunctive. The term “shall” is mandatory; the term “may” is permissive.

 

1.3                               ACCOUNTING TERMS. All accounting terms not
specifically or completely defined in this Agreement shall be construed in
conformity with, and all financial data required to be submitted by this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, and applied in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

23

--------------------------------------------------------------------------------


 

1.4                               ROUNDING. Any financial ratios required to be
maintained by Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number), to the number of places by which such
ratio is expressed in this Agreement.

 

1.5                               EXHIBITS AND SCHEDULES. All exhibits and
schedules to this Agreement, either as originally existing or as the same may
from time to time be supplemented, modified or amended, are incorporated herein
by this reference.

 

1.6                               REFERENCES TO AGREEMENTS AND LAWS. Unless
otherwise expressly provided herein, (a) references to agreements (including the
Loan Documents) and other contractual instruments shall include all amendments,
restatements, extensions, supplements and other modifications thereto (unless
prohibited by any Loan Document), and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION II
THE COMMITMENTS AND EXTENSIONS OF CREDIT

 

2.1                               LOANS; MAXIMUM AMOUNTS.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, each Lender severally agrees to make, Convert and
Continue Loans until the Maturity Date in such amounts as Borrower may from time
to time request; provided, however, that the Outstanding Obligations of all
Lenders shall not exceed at any time the combined Commitments, as the same may
be from time to time adjusted in accordance with this Agreement and there shall
be no more than five (5) Offshore Rate Loans outstanding at any one time. The
amount of the combined Commitments initially totals $85,000,000. Following the
date of this Agreement, the amount of the combined Commitments may be increased
by up to $40,000,000 to a total not to exceed $125,000,000 , in accordance with,
and subject to the terms of, Section 2.12 hereof. This is a revolving credit
and, subject to the terms and conditions hereof, Borrower may borrow, Convert,
Continue, prepay and reborrow Loans as set forth herein without premium or
penalty.

 

(b)                                 Loans made by each Lender shall be, at the
request of such Lender, evidenced by one or more Notes. The date, amount and
maturity of each Lender’s Loans and payments and other particulars with respect
thereto may be endorsed on schedule(s) attached to its Note by each Lender
and/or recorded on one or more loan accounts or records maintained by such
Lender in the ordinary course of business. Such Notes, loan accounts and records
shall be conclusive absent manifest error of the amount of such Loans and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower to pay any amount
owing with respect to the Loans.

 

24

--------------------------------------------------------------------------------


 

2.2                               BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
LOANS.

 

(a)                                  Borrower may irrevocably request a
Borrowing, Conversion or Continuation of Loans in a Minimum Amount therefor by
delivering a Request for Extension of Credit therefor by Requisite Notice to
Administrative Agent not later than the Requisite Time therefor. All Borrowings,
Conversions and Continuations of Loans shall constitute Base Rate Loans unless
properly and timely otherwise designated as set forth in the prior sentence.

 

(b)                                 Following receipt of a Request for Extension
of Credit, Administrative Agent shall promptly notify each Lender of its Pro
Rata Share thereof by Requisite Notice. In the case of a Borrowing of Loans,
each Lender shall make the funds for its Loan available to Administrative Agent
at Administrative Agent’s Office not later than the Requisite Time therefor on
the Business Day specified in such Request for Extension of Credit. Upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, in the
case of the initial Extension of Credit hereunder, Section 4.1), all funds so
received shall be made available to Borrower in Dollars. Administrative Agent
shall promptly notify Borrower and Lenders of the interest rate applicable to
any Loan other than a Base Rate Loan upon determination of same.

 

(c)                                  Except as otherwise provided herein, an
Offshore Rate Loan may be Continued or Converted only as of the last day of the
Interest Period for such Offshore Rate Loan. During the existence of a Default
or Event of Default, no Loans may be requested as, Converted into or Continued
as Offshore Rate Loans without the consent of Requisite Lenders, and Requisite
Lenders may demand that any or all of the then outstanding Offshore Rate Loans
be Converted immediately into Base Rate Loans.

 

(d)                                 If a Loan is to be made on the same date
that another Loan is due and payable, Borrower or Lenders, as the case may be,
shall, unless Administrative Agent otherwise requests, make available to
Administrative Agent the net amount of funds giving effect to both such Loans
and the effect for purposes of this Agreement shall be the same as if separate
transfers of funds had been made with respect to each such Loan.

 

(e)                                  The failure of any Lender to make any Loan
on any date shall not relieve any other Lender of any obligation to make a Loan
on such date, but no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

 

2.3                               LETTERS OF CREDIT.

 

(a)                                  The Letter of Credit Sublimit. Subject to
the terms and conditions set forth in this Agreement, until the Letter of Credit
Expiration Date, Issuing Lender shall take such Letter of Credit Actions as
Borrower may from time to time request; provided, however, that (i) the
Outstanding Obligations of each Lender shall not at any time exceed such
Lender’s Commitment; (ii) the Outstanding Obligations of all Lenders shall not
at any time exceed the combined Commitments; and (iii) Letter of Credit Usage
shall not at any time exceed the Letter of Credit Sublimit.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Actions. Subject to the
terms and conditions set forth in this Agreement, until the Letter of Credit
Expiration Date, Issuing Lender shall take such Letter of Credit Actions as
Borrower may from time to time request. Subject to subsection (g) below and
unless consented to by Issuing Lender and Requisite Lenders, no Letter of Credit
may expire more than twelve (12) months after the date of its issuance or last
renewal; provided, however, that no Letter of Credit shall expire after the
Letter of Credit Expiration Date unless Borrower shall post cash collateral with
respect to such Letter of Credit in such manner as is reasonably satisfactory to
Issuing Lender and the amount of the Letter of Credit does not exceed the Letter
of Credit Sublimit.

 

(c)                                  Requesting Letter of Credit Actions.
Borrower may irrevocably request a Letter of Credit Action in a Minimum Amount
therefor by delivering a Letter of Credit Application therefor to Issuing
Lender, with a copy to Administrative Agent (who shall notify Lenders) by
Requisite Notice not later than the Requisite Time therefor. Each Letter of
Credit Action shall be in a form acceptable to Issuing Lender in its sole
discretion. Unless Administrative Agent notifies Issuing Lender that such Letter
of Credit Action is not permitted hereunder, or Issuing Lender notifies
Administrative Agent that it has determined that such Letter of Credit Action is
contrary to any Laws or policies of Issuing Lender, Issuing Lender shall, upon
satisfaction of the applicable conditions set forth in Section 4.2 with respect
to any Letter of Credit Action constituting an Extension of Credit, effect such
Letter of Credit Action. This Agreement shall control in the event of any
conflict with any Letter of Credit Application. Upon the issuance of a Letter of
Credit, each Lender shall be deemed to have purchased from Issuing Lender a risk
participation therein in an amount equal to such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(d)                                 Reimbursement of Payments Under Letters of
Credit. Borrower shall reimburse Issuing Lender through Administrative Agent for
any payment that Issuing Lender makes under a Letter of Credit on or before the
date of such payment; provided, however, that if the conditions precedent set
forth in Section 4.2 can be satisfied, Borrower may request a Borrowing of Loans
pursuant to Section 2.2 to reimburse Issuing Lender for such payment, or,
failing to make such request, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans on such payment date pursuant to subsection (e)
below.

 

(e)                                  Funding by Lender When Issuing Lender Not
Reimbursed. Upon any drawing under a Letter of Credit, Issuing Lender shall
notify Administrative Agent and Borrower. If Borrower fails to timely make the
payment required pursuant to subsection (d) above, Issuing Lender shall notify
Administrative Agent of such fact and the amount of such unreimbursed payment.
Administrative Agent shall promptly notify each Lender of its Pro Rata Share of
such amount by Requisite Notice. Each Lender shall make funds in an amount equal
its Pro Rata Share of such amount available to Administrative Agent at
Administrative Agent’s Office not later than the Requisite Time therefor on the
Business Day specified by Administrative Agent, Administrative Agent shall remit
the funds so received to Issuing Lender. The obligation of each Lender to so
reimburse Issuing Lender shall be absolute and unconditional and shall not be
affected by the occurrence of a Default or Event of Default or any other
occurrence or event. Any such

 

26

--------------------------------------------------------------------------------


 

reimbursement shall not relieve or otherwise impair the obligation of Borrower
to reimburse Issuing Lender for the amount of any payment made by Issuing Lender
under any Letter of Credit, together with interest as provided herein.

 

(f)                                    Nature of Lenders’ Funding. If the
conditions precedent set forth in Section 4.2 can be satisfied (except for the
giving of a Request for Extension of Credit) on any date Borrower is obligated
to, but fails to, reimburse Issuing Lender for a drawing under a Letter of
Credit, the funding by Lenders pursuant to the previous subsection shall be
deemed to be a Borrowing of Base Rate Loans (without regard to the Minimum
Amount therefor) deemed requested by Borrower. If the conditions precedent set
forth in Section 4.2 cannot be satisfied on the date Borrower is obligated to,
but fails to, reimburse Issuing Lender for a drawing under a Letter of Credit,
the funding by Lenders pursuant to the previous subsection shall be deemed to be
a funding by each Lender of its risk participation in such Letter of Credit, and
each Lender making such funding shall thereupon acquire a pro rata
participation, to the extent of its reimbursement, and interest in the claim of
Issuing Lender against Borrower in respect of such payment and shall share in
accordance with that pro rata participation, in any payment made by Borrower
with respect to such claim. Any amounts made available by a Lender under its
risk participation shall be payable by Borrower upon demand of Administrative
Agent, and shall bear interest at a rate per annum equal to the Default Rate.

 

(g)                                 Obligations Absolute. The obligation of
Borrower to pay to Issuing Lender the amount of any payment made by Issuing
Lender under any Letter of Credit shall be absolute, unconditional, and
irrevocable. Without limiting the foregoing, Borrower’s obligation shall not be
affected by any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  any amendment or waiver of or any consent
to departure from such Letter of Credit, this Agreement, or any other agreement
or instrument relating hereto or thereto;

 

(iii)                               the existence of any claim, setoff, defense,
or other rights which Borrower may have at any time against Issuing Lender,
Administrative Agent or any Lender, any beneficiary of such Letter of Credit (or
any persons or entities for whom any such beneficiary may be acting) or any
other Person, whether in connection with such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto, or any unrelated
transactions;

 

(iv)                              any demand, statement, or any other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever so long as any such document appeared to
comply with the terms of the Letter of Credit;

 

27

--------------------------------------------------------------------------------


 

(v)                                 any payment made by Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Laws;

 

(vi)                              the existence, character, quality, quantity,
condition, packing, value or delivery of any property purported to be
represented by documents presented in connection with such Letter of Credit or
for any difference between any such property and the character, quality,
quantity, condition, or value of such property as described in such documents;

 

(vii)                           the time, place, manner, order or contents of
shipments or deliveries of property as described in documents presented in
connection with such Letter of Credit or the existence, nature and extent of any
insurance relative thereto;

 

(viii)                        the solvency or financial responsibility of any
party issuing any documents in connection with such Letter of Credit;

 

(ix)                                any failure or delay in notice of shipments
or arrival of any property;

 

(x)                                   any error in the transmission of any
message relating to such Letter of Credit not caused by Issuing Lender, or any
delay or interruption in any such message;

 

(xi)                                any error, neglect or default of any
correspondent of Issuing Lender in connection with such Letter of Credit;

 

(xii)                             any consequence arising from acts of God,
wars, insurrections; civil unrest, terrorist action, disturbances, labor
disputes, emergency conditions or other causes beyond the control of Issuing
Lender;

 

(xiii)                          so long as Issuing Lender in good faith
determines that the document appears to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to Issuing Lender in connection
with such Letter of Credit; and

 

(xiv)                         any other circumstances whatsoever where Issuing
Lender has acted in good faith.

 

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Issuing Lender in writing. Borrower shall be conclusively
deemed to have waived any such

 

28

--------------------------------------------------------------------------------


 

claim against Issuing Lender and its correspondents unless such notice is given
as aforesaid.

 

(h)                                 Role of Issuing Lender. Each Lender and
Borrower agree that, in paying any drawing under a Letter of Credit, Issuing
Lender shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. No Administrative Agent-Related Person nor any of the respective
correspondents, participants or assignees of Issuing Lender shall be liable to
any Lender for any action taken or omitted in connection herewith at the request
or with the approval of Lenders or Requisite Lenders, as applicable; any action
taken or omitted in the absence of gross negligence or willful misconduct; or
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Administrative Agent-Related Person, nor any of the respective
correspondents, participants or assignees of Issuing Lender, shall be liable or
responsible for any of the matters described in subsection (g) above. In
furtherance and not in limitation of the foregoing, Issuing Lender may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and Issuing Lender shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(i)                                     Applicability of ISP98 and UCP. Unless
otherwise expressly agreed by Issuing Lender and Borrower when a Letter of
Credit is issued and subject to applicable laws, performance under Letters of
Credit by Issuing Lender, its correspondents, and beneficiaries will be governed
by, with respect to standby Letters of Credit, the rules of the “International
Standby Practices 1998” (ISP98) or such later revision as may be published by
the International Chamber of Commerce (the “ICC’).

 

(j)                                     Letter of Credit Fee. On each Applicable
Payment Date, Borrower shall pay to Administrative Agent in arrears, for the
account of each Lender in accordance with its Pro Rata Share, a Letter of Credit
fee equal to the Applicable Margin for Offshore Rate Loans on a per annum basis
times the actual daily maximum amount available to be drawn under each Letter of
Credit for the period since the later of the Closing Date and the previous
Applicable Payment Date. If there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

 

(k)                                  Fronting Fee and Documentary and Processing
Charges Payable to Issuing Lender. On each Applicable Payment Date, Borrower
shall pay to

 

29

--------------------------------------------------------------------------------


 

Administrative Agent for the sole account of Issuing Lender a fronting fee in an
amount equal to 0.150% per annum on the daily average face amount of all
outstanding Letters of Credit, payable in arrears. In addition, Borrower shall
pay directly to Issuing Lender, upon demand, for its sole account its customary
documentary and processing charges in accordance with its standard schedule, as
from time to time in effect, for any Letter of Credit Action or other occurrence
relating to a Letter of Credit for which such charges are customarily made. Such
fees and charges are nonrefundable.

 

2.4                               PREPAYMENTS.

 

(a)                                  Upon Requisite Notice to Administrative
Agent not later than the Requisite Time therefor, Borrower may at any time and
from time to time voluntarily prepay Loans in part in the Minimum Amount
therefor or in full without premium or penalty. Administrative Agent will
promptly notify each Lender thereof and of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Loan shall be accompanied by all accrued
interest thereon and any prepayment of an Offshore Rate Loan shall be made
together with the amounts set forth in Section 3.5.

 

(b)                                 If for any reason the Outstanding
Obligations exceed the combined Commitments as in effect or as reduced because
of any limitation set forth in this Agreement or otherwise, Borrower shall
immediately prepay Loans in an aggregate amount equal to such excess.

 

2.5                               REDUCTION OR TERMINATION OF COMMITMENTS. Upon
Requisite Notice to Administrative Agent not later than the Requisite Time
therefor, Borrower may at any time and from time to time, without premium or
penalty, permanently and irrevocably reduce the Commitments in a Minimum Amount
therefor to an amount not less than the Outstanding Obligations at such time or
terminate the Commitments. Any such reduction or termination shall be
accompanied by payment of all accrued and unpaid commitment fees with respect to
the portion of the Commitments being reduced or terminated. Administrative Agent
shall promptly notify Lenders of any such request for reduction or termination
of the Commitments. Each Lender’s Commitment shall be reduced by an amount equal
to such Lender’s Pro Rata Share times the amount of such reduction.

 

2.6                               PRINCIPAL AND INTEREST.

 

(a)                                  Except as otherwise provided hereunder, if
not sooner paid, Borrower agrees to pay the outstanding principal amount of each
Loan on the Maturity Date.

 

(b)                                 Subject to subsection (c) below, and unless
otherwise specified herein, Borrower shall pay interest on the unpaid principal
amount of each Loan (before and after default, before and after maturity, before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Laws) from the date borrowed until paid in full (whether
by acceleration or otherwise) on each Applicable Payment Date at a rate per
annum equal to the interest rate determined in accordance with the definition of
such type of Loan, plus the Applicable Margin specified in the definition in
this Agreement of Applicable Margin with respect to such type of Loan.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding subsection (b) of this
Section, while any Event of Default exists or after acceleration, Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all outstanding Obligations, at the
Default Rate.

 

2.7                               FEES.

 

(a)                                  Commitment Fee. Borrower shall pay to
Administrative Agent (for the account of each Lender according to its Pro Rata
Share) the respective commitment fee (the “Commitment Fee” set forth in the
definition of Applicable Margin, calculated on the average unused amount of the
combined Commitments. The Commitment Fee shall be calculated and payable
quarterly in arrears on each Applicable Payment Date. The Commitment Fee shall
continue to accrue at all times, including at any time during which one or more
conditions in Section 4 are not met.

 

(b)                                 Agency and Arrangement Fees. Borrower shall
pay to Administrative Agent and Arranger an administrative agency fee and a
structuring and arrangement fee, respectively, in such amounts and on the
Closing Date as set forth in a separate letter agreement dated August 7, 2006
among Borrower, Administrative Agent and Arranger (the “Fee Letter”). Such fees
are for the services to be performed by Administrative Agent in acting as
Administrative Agent and for the services of Arranger in structuring and
arranging the credit facilities under this Agreement, respectively, and are
fully earned on the date paid. The Fee Letter may be modified to reflect the
mutual agreement of Borrower, Administrative Agent and Arranger to reflect those
additional fees associated with any increase of the Total Commitment as may be
agreed pursuant to the terms of Section 2.12 hereof. All fees payable under the
Fee Letter are solely for Administrative Agent’s and Arranger’s own account and
are nonrefundable.

 

2.8                               COMPUTATION OF INTEREST AND FEES. Computation
of interest on Base Rate Loans when the Base Rate is determined by KeyBank’s
“prime rate” shall be calculated on the basis of a year of 365 or 366 days, as
the case may be, and the actual number of days elapsed. Computation of other
types of interest and all fees shall be calculated on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
Lenders than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall bear interest for one day.

 

2.9                               MAKING PAYMENTS.

 

(a)                                  Except as otherwise provided herein, all
payments by Borrower or any Lender hereunder shall be made to Administrative
Agent at Administrative Agent’s Office not later than the Requisite Time for
such type of payment. All payments received after such Requisite Time shall be
deemed received on the next succeeding Business Day. All payments shall be made
in immediately available funds in lawful money of the United States of America.
All payments by Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Upon satisfaction of any applicable terms
and conditions set forth herein, Administrative Agent shall promptly pay amounts
received in accordance with the prior subsection available in like funds as
received, as follows:  (i) if payable to Borrower, by crediting such account as
Borrower may designate in writing to Administrative Agent from time to time, and
(ii) if payable to any Lender, by wire transfer to such Lender at its Lending
Office. In the case of amounts held by Administrative Agent that are payable to
Borrower, if any applicable terms and conditions are not so satisfied,
Administrative Agent shall return any funds it is holding that would otherwise
be payable to Borrower to the Lenders making such funds available, without
interest.

 

(c)                                  Subject to the definition of “Interest
Period,” if any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest and fees.

 

(d)                                 Unless Borrower or any Lender has notified
Administrative Agent prior to the date any payment to be made by it is due, that
it does not intend to remit such payment, Administrative Agent may, in its sole
and absolute discretion, assume that Borrower or Lender, as the case may be, has
timely remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make available such payment to the Person entitled thereto. If
such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

 

(i)                                     if Borrower failed to make such payment,
each Lender shall forthwith on demand repay to Administrative Agent the amount
of such assumed payment made available to such Lender, together with interest
thereon in respect of each day from and including the date such amount was made
available by Administrative Agent to such Lender to the date such amount is
repaid to Administrative Agent at the Federal Funds Rate; and

 

(ii)                                  if any Lender failed to make such payment,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
promptly shall notify Borrower, and Borrower shall pay such corresponding amount
to Administrative Agent. Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Administrative
Agent to Borrower to the date such corresponding amount is recovered by
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate, and (B) from Borrower, at a rate per annum equal to
the interest rate applicable to such Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

32

--------------------------------------------------------------------------------


 

(e)                                  If Administrative Agent or any Lender is
required at any time to return to Borrower, or to a trustee, receiver,
liquidator, custodian, or any official under any proceeding under Debtor Relief
Laws, any portion of a payments made by Borrower, each Lender shall, on demand
of Administrative Agent, return its share of the amount to be returned, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the daily Federal Funds Rate.

 

2.10                        FUNDING SOURCES. Nothing in this Agreement shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                        COLLATERAL. Borrower’s Obligations are secured by or
will be secured by the Security Documents.

 

2.12                        ADDITIONAL LOAN COMMITMENTS.

 

(a)                                  Provided that no Default of Event of
Default shall have occurred and be continuing, Borrower shall have the option
from time to time, by giving written notice (an “Increase Notice”), to the
Administrative Agent prior to December 31, 2006, subject to the terms and
conditions set forth in this Agreement, to increase the Total Commitments by an
amount up to $40,000,000 (the amount of the requested increase to be set forth
in the Increase Notice) (which, assuming no previous reduction in the
Commitments, would result in a maximum Total Commitment of $125,000,000). The
increase in the Total Commitment pursuant to any such particular request shall
be at least in the Minimum Amount but in no event greater than $40,000,000 less
any previous increase in the Total Commitment pursuant to this Section and less
any reduction pursuant to Section 2.5 (a “Requested Increase”). The Increase
Notice shall contain such other details with respect to such Requested Increase
as the Administrative Agent shall reasonably request.

 

(b)                                 Upon receipt of the Increase Notice, from
Borrower, Administrative Agent shall promptly send a copy of the Increase Notice
to each Lender and shall request that each such Lender increase its Commitment
by an amount equal to its Pro Rata Share of the Requested Increase (the “First
Request”). Each Lender shall have the right, but not the obligation, acting in
its sole and absolute discretion, to increase its Commitment by an amount equal
to its Pro Rata Shares of the Requested Increase, and shall have a period of
fifteen (15) days from the First Request to notify Administrative Agent whether
or not such Lender elects so to increase its Commitment. Any Lender that fails
to respond to the First Request within such fifteen (15)-day period will be
deemed to have elected not to increase its respective Commitment. If all Lenders
elect to increase their respective Commitments by amounts equal to their
respective Pro Rata Share of the Requested Increase, Administrative Agent shall
so notify Borrower and Lenders, and Borrower shall proceed in accordance with
Section (c) below. If any Lender (any such Lender, a “Declining Lender”) shall
not elect or shall be deemed to have elected not to increase its Commitment as
aforesaid, (i) the amount of such Declining Lender’s Commitment shall remain
unchanged, (ii) Administrative Agent shall notify Borrower and each of the other

 

33

--------------------------------------------------------------------------------


 

Lenders as to which Lenders have elected to increase their Commitments and by
what amounts and (iii) if Borrower so requests, Administrative Agent shall
either (A) solicit from the Lenders that elected to increase their respective
Commitments a further increase in their Commitments in an aggregate amount equal
to all or any portion of the aggregate amount of the Declining Lender’s Pro Rata
Share of the Requested Increase (the “Shortfall”) or (B) submit a list of
proposed lenders that are not then a party to this Credit Agreement to Borrower
for its review and approval (such approval not to be unreasonably withheld or
delayed) in order to obtain additional Commitments in an amount equal to the
Shortfall.

 

(c)                                  In connection with the Requested Increase
in the Commitments of some or all of the Lenders as provided in Section 2.12(b)
above, Borrower shall execute a modification to its Notes (each a “Modified
Note”) evidencing such increase, as well as such other modifications to this
Credit Agreement as Administrative Agent shall reasonably request. In connection
with the addition of new lenders as a result of solicitations by Administrative
Agent pursuant to 2.12(b) above (the “New Lenders”), Borrower, Administrative
Agent and each New Lender shall execute an Acceptance Letter in the form of
Exhibit G, Borrower shall execute a Note to each New Lender in the amount of the
New Lender’s Commitment (a “New Note”) and Borrower, Administrative Agent and
the Lenders shall execute such modifications to this Credit Agreement
(including, without limitation, modifications of the financial covenants
contained in Section 7.12 hereof) as Administrative Agent shall reasonably
request, whereupon the New Lender shall become, and have the rights and
obligations of a “Lender”, with a Commitment in the amount set forth in such
Acceptance Letter. Each Modified Note and New Note shall constitute a “Note” for
all purposes of this Credit Agreement. Borrower shall also execute and deliver
to Administrative Agent and the Lenders such additional documents, instruments,
certifications and opinions as the Administrative Agent may require in its sole
and absolute discretion, including, without limitation, a Compliance
Certificate, demonstrating compliance with all covenants, representations and
warranties set forth in the Loan Documents after giving effect to the increase,
and any amendments to Security Documents as Administrative Agent may request,
and Borrower shall pay any updated Uniform Commercial Code searches, all filing
costs and fees, Attorney Costs and any and all intangible taxes or other taxes,
assessments or charges or any similar fees, taxes or expenses arising in
connection with such increase.

 

(d)                                 If at the time a New Lender becomes a Lender
(or a Lender increases its Commitment) pursuant to this Section 2.12 there is
any principal outstanding under the existing Notes of the previously admitted
Lenders (the “Existing Lenders”), such New Lenders (or Lender increasing its
Commitment) shall remit to Administrative Agent an amount equal to the
Outstanding Percentage (as defined below) multiplied by the Commitment of the
New Lenders (or the amount of the increase in the Commitment of a Lender
increasing its Commitment), which amount shall be deemed advanced under the Loan
of the New Lender (or the Lender increasing its Commitment). Administrative
Agent shall pay such amount to the Existing Lenders in accordance with the
Existing Lenders’ respective Pro Rata Shares (as calculated immediately prior to
the admission of the New Lenders (or the increase in a Lender’s Commitment), and
such payment shall effect an automatic reduction of the outstanding principal
balance under the respective

 

34

--------------------------------------------------------------------------------


 

Notes of the Existing Lenders. For purposes of this Section, the term
“Outstanding Percentage” means the ratio of (i) the aggregate outstanding
principal amount under the Notes of the Existing Lenders, immediately prior to
the admission of the New Lender (or the increase in the Commitment of a Lender),
to (ii) the aggregate of the Commitments of the Existing Lenders (as increased
pursuant to this Section, if applicable) and the New Lenders. Administrative
Agent shall distribute an amended Schedule 2.1, which shall thereafter be
incorporated into this Agreement, to reflect adjustments to Lenders and their
Commitments.

 

(e)                                  Notwithstanding anything in this Section
2.12 to the contrary, making the Requested Increase is subject to the approval
of Administrative Agent and each of the Lenders or New Lenders, as applicable,
acting in their sole and absolute discretion, and no provision in this Agreement
or any other Loan Document shall constitute (or be construed to constitute) a
commitment by Administrative Agent or any Lender to lend any Requested Increase,
and additional conditions and fees may be required by them in connection
therewith.

 

(f)                                    The obligation of the Administrative
Agent and the Lenders or New Lenders to make the Requested Increase pursuant to
this Section 2.12 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 

(i)                                     Payment of Arrangement Fee. Borrower
shall have paid to Administrative Agent the fees associated with the Requested
Increase as Administrative Agent and Borrower shall mutually agree.

 

(ii)                                  No Default. On the date such Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default;

 

(iii)                               Representations and Warranties. The
representations and warranties made by Borrower in the Loan Documents or
otherwise made by or on behalf of Borrower or any of its respective Subsidiaries
in connection therewith or after the date thereof shall be true and correct in
all material respects on the date of such Increase Notice and on the date the
Total Commitment is increased, except to the extent that such representations
and warranties specifically refer to an earlier date in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, both immediately before and after giving
effect thereto; and

 

(iv)                              Other. Borrower shall satisfy such other
conditions to such Requested Increase as Administrative Agent may require in its
reasonable discretion (including, without limitation, financial information and
reasonably satisfactory evidence, including opinions, of due authorization,
execution, delivery, enforceability and absence of conflicts typically delivered
in connection with extension of credit to a business entity).

 

35

--------------------------------------------------------------------------------


 

SECTION III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                               TAXES.

 

(a)                                  Any and all payments by Borrower to or for
the account of Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of Administrative Agent and each Lender, (i) taxes
imposed on or measured by its net income, (ii) franchise taxes imposed on it (in
lieu of net income taxes) by the jurisdiction (or any political subdivision
thereof) under the Laws of which Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office; (iii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by another jurisdiction in which Borrower is located; (iv) applicable
withholding tax imposed by Sections 1441 and 1442 of the Code that is withheld
by Administrative Agent from a payment to any Foreign Lender (as defined in
Section 10.22 of this Agreement) pursuant to Section 10.22; and (v) any
penalties, interest, costs and expenses (including Attorney Costs) imposed on
Administrative Agent or any Lender arising from the assertion by any
Governmental Authority that Administrative Agent did not properly withhold any
tax or other amount from payments made in respect of any Foreign Lender (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender (other than as a result of a breach by a Foreign Lender of its
obligations under Section 10.22 of this Agreement), (A) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section),
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) Borrower shall make
such deductions, (C) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within 30 days after the date of such payment, Borrower shall furnish to
Administrative Agent (who shall forward the same to such Lender) the original or
a certified copy of a receipt evidencing payment thereof.

 

(b)                                 In addition, Borrower agrees to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  If Borrower shall be required by the Laws
of any jurisdiction outside the United States to deduct any Taxes from or in
respect of any sum payable under any Loan Document to Administrative Agent or
any Lender, Borrower shall also pay to such Lender or Administrative Agent (for
the account of such Lender), at the time interest is paid, such additional
amount that the respective Administrative Agent or such Lender

 

36

--------------------------------------------------------------------------------


 

specifies as necessary to preserve the after tax yield (after factoring in
United States (federal and state) taxes imposed on or measured by net income)
such Lender would have received if such deductions (including deductions
applicable to additional sums payable under this Section) had not been made.

 

(d)                                 Borrower agrees to indemnify, defend and
hold Administrative Agent and each Lender harmless for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by Administrative
Agent and such Lender; and (ii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto; provided that (A) Borrower
shall not be obligated to indemnify the Administrative Agent or any Lender for
any penalties described in clause (ii) above to the extent the Administrative
Agent or such Lender, as applicable, (1) had actual knowledge of the existence
of the tax, interest, or expense, the non-payment of which gave rise to such
penalties, and (2) failed to give Borrower notice of such tax, interest or
expense within ten (10) Business Days after the Administrative Agent or such
Lender received actual knowledge of the existence thereof; and (B) except to the
extent contemplated in clause (A) of this Section 3.1(d), nothing contained in
this subsection (d) shall be deemed to imply any obligation on the part of the
Administrative Agent or any Lender to provide Borrower with the notice of any
such tax, penalty, interest or expense. Payment under this subsection (d) shall
be made within 30 days after the date the Lender or the Administrative Agent
makes a demand therefor.

 

3.2                               ILLEGALITY. If any Lender determines that any
Laws have made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Offshore Rate Loans, or materially restricts the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable offshore Dollar market, or to determine or charge interest rates
based upon the Offshore Rate, then, on notice thereof by Lender to Borrower
through Administrative Agent, any obligation of such Lender to make Offshore
Rate Loans shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), prepay or Convert all Offshore Rate Loans
of such Lender, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Offshore Rate Loans to such day,
or immediately, if Lender may not lawfully continue to maintain such Offshore
Rate Loans. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

 

3.3                               INABILITY TO DETERMINE RATES. If, in
connection with any Request for Extension of Credit involving any Offshore Rate
Loan, Administrative Agent determines that (a) Dollar deposits are not being
offered to banks in the applicable offshore dollar market for the applicable
amount and Interest Period of the requested Offshore Rate Loan, (b) adequate and
reasonable means do not exist for determining the underlying interest rate for
such Offshore Rate Loan, or (c) such underlying interest rate does not
adequately and fairly reflect the cost to Lender of funding such Offshore Rate
Loan, Administrative Agent will promptly notify Borrower and all Lenders.
Thereafter, the obligation of all Lenders to make or maintain such Offshore Rate

 

37

--------------------------------------------------------------------------------


 

Loan shall be suspended until Administrative Agent revokes such notice. Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of Offshore Rate Loans or, failing that, be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.4                               INCREASED COST AND REDUCED RETURN; CAPITAL
ADEQUACY.

 

(a)                                  If any Lender determines that any Laws
announced after the date hereof

 

(i)                                     impose on such Lender any Tax, duty, or
other charge with respect to any Offshore Rate Loans or its obligation to make
Offshore Rate Loans (other than as a result of any change in the rate of
applicable taxes imposed on or measured by the net income of Administrative
Agent or any Lender);

 

(ii)                                  change the basis on which Taxes are
imposed on any amounts payable to such Lender under this Agreement in respect of
any Offshore Rate Loans;

 

(iii)                               impose or modify any reserve, special
deposit, or similar requirement (other than the reserve requirement utilized in
the determination of the Offshore Rate) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
such Lender (including its Commitment); or

 

(iv)                              impose on such Lender or on the offshore
Dollar interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Offshore Rate Loans, then from time to time upon demand of
such Lender (with a copy of such demand to Administrative Agent), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction (except to the extent that such increased cost
or reduction is an amount subject to Section 3.1, in which case the sum received
or receivable by such Lender shall be increased in accordance with the
provisions of Section 3.1).

 

(b)                                 If any Lender determines that any change in
or the interpretation of any Laws announced after the date hereof have the
effect of reducing the rate of return on the capital of such Lender or
compliance by such Lender (or its Lending Office) or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to Administrative Agent), Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction; provided, however, that Borrower shall not be required to pay
additional amounts to compensate any Lender for (i) any applicable withholding
tax imposed by Sections 1441

 

38

--------------------------------------------------------------------------------


 

and 1442 of the Code that is withheld by Administrative Agent from a payment to
any Foreign Lender pursuant to Section 10.22, (ii) any reduction in connection
with any penalties, interest, costs and expenses (including Attorney Costs)
arising from the assertion by any Governmental Authority that Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of any Foreign Lender; or (iii) any change in the rate of applicable
taxes imposed on or measured by net income.

 

3.5                               BREAKFUNDING COSTS. Upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, Continue or
Convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

3.6                               MATTERS APPLICABLE TO ALL REQUESTS FOR
COMPENSATION.

 

(a)                                  The Administrative Agent or any Lender
claiming compensation under this Section 3 shall deliver to Borrower a
certificate setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder, which shall be conclusive in the absence of clearly
demonstrable error. In determining such amount, Lenders may use any reasonable
averaging and attribution methods. For purposes of this Section 3, a Lender
shall be deemed to have funded each Offshore Rate Loan at the Offshore Rate for
such Loan by a matching deposit or other borrowing in the offshore Dollar
interbank market, whether or not such Offshore Rate Loan was in fact so funded.

 

(b)                                 Borrower shall not be obligated to pay any
amount under this Section 3 which arose prior to the date which is 180 days
preceding the date of such demand or is attributable to periods prior to the
date which is 180 days preceding the date of such demand; provided, however,
that in the event any Law is enacted that retroactively imposes any cost or
charge upon the Administrative Agent or any Lender that would otherwise be a
basis for compensation under Sections 3.1 through 3.5, the Administrative Agent
or such Lender may make a demand for such compensation through and including the
date which is 180 days after the date upon which such Law takes effect.

 

(c)                                  Upon any Lender making a claim for
compensation under Section 3.1 or 3.4, Borrower may remove and replace such
Lender in accordance with Section 10.23 hereof.

 

39

--------------------------------------------------------------------------------


 

3.7                               SURVIVAL. All of Borrower’s obligations under
this Section 3 shall survive for a period of one (1) year after the later of
termination of the Commitments, and payment in full of all Obligations;
provided, however, that the obligation of Borrower to make any payment under
this Section 3 is contingent upon the receipt by Borrower of the certificate
described in Section 3.6(a) within the later of (a) 180 days after the later of
the repayment of all Loans, the termination of all Letters of Credit and the
termination of the Commitment, or (b) in the case of any Law retroactively
imposing any cost or charge upon the Administrative Agent or any Lender, 180
days after the date upon which such Law takes effect.

 

SECTION IV
CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.1                               CONDITIONS OF INITIAL EXTENSION OF CREDIT. The
obligation of each Lender to make its initial Extension of Credit hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                  Unless waived by Administrative Agent and
Lenders, Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated on, or in the case of third party certificates,
recently before the Closing Date and each in form and substance satisfactory to
Administrative Agent, Lenders and their legal counsel:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to Administrative Agent, Lenders and
Borrower;

 

(ii)                                  the Notes executed by Borrower in favor of
each Lender, each in a principal amount equal to such Lender’s Commitment;

 

(iii)                               the Multi-Party Guaranty;

 

(iv)                              the General Security Agreement, together with
such certificates, stock powers, registrations and other supporting documents as
Administrative Agent shall reasonably require;

 

(v)                                 the Intellectual Property Security Agreement
together with such certificates, stock powers, registrations and other
supporting documents as Administrative Agent shall reasonably require;

 

(vi)                              the UK Pledge Agreement together with such
certificates, stock powers, registrations and other supporting documents as
Administrative Agent shall reasonably require;

 

(vii)                           [Intentionally Reserved];

 

(viii)                        the original Fee Letter;

 

40

--------------------------------------------------------------------------------


 

(ix)                                such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of Borrower as Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer thereof;

 

(x)                                   such evidence as Administrative Agent and
any Lender may reasonably require to verify that each Credit Party is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in such jurisdiction(s) as specified in Section 5.1, including
certified copies of such Credit Party’s certificates of good standing and/or
qualification to engage in business, tax clearance certificates, and the like;

 

(xi)                                a certificate signed by a Responsible
Officer of Borrower (A) that the representations and warranties made by Borrower
herein are true and correct on and as of the Closing Date (except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date), (B) that
Borrower is in compliance with all the terms and provisions of the Loan
Documents to which it is a party, and no Default or Event of Default shall have
occurred and be continuing, and (C) that there has been no event or circumstance
since the date of the Audited Financial Statements which has a Material Adverse
Effect;

 

(xii)                             opinions of counsel to Borrower in
substantially the form of Exhibit H;

 

(xiii)                          with respect to the property owned or leased by
Borrower and each Guarantor, Borrower shall have caused to be delivered to
Administrative Agent (i) the results of Uniform Commercial Code lien searches
for the states of California and Delaware and any other state where a Guarantor
is organized or has its chief executive office, satisfactory to Agent and the
Lenders, and (ii) Uniform Commercial Code termination statements reflecting
termination of all financing statements previously filed by any Person except as
expressly permitted hereunder; and

 

(xiv)                         such other assurances, certificates, documents,
consents or opinions as Administrative Agent, Issuing Lender or Requisite
Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by Administrative Agent,
Borrower shall have paid all Attorney Costs of Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing

 

41

--------------------------------------------------------------------------------


 

proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between Borrower and Administrative Agent).

 

(d)                                 Administrative Agent and its counsel shall
have reviewed any and all outstanding litigation involving Borrower or its
Subsidiaries and shall be satisfied with the same, in its sole and absolute
discretion.

 

(e)                                  Administrative Agent shall have received:

 

(i)                                     evidence, reasonably satisfactory to
Administrative Agent, that the Borrower has completed, or concurrently with the
initial credit extension hereunder will complete, the Related Transactions in
accordance with the terms of the Merger Documents (without any material
amendment thereto or waiver thereunder unless consented to by Administrative
Agent, which consent shall not be unreasonably withheld). All material and
necessary authorizations, consents, approvals, exceptions or other actions by or
notices to or filings with any court or administrative or governmental body or
other Person required in connection with the execution, delivery or performance
of the Merger Documents or the consummation of the Related Transactions shall be
final and in full force and effect and shall be in form and substance reasonably
satisfactory to Administrative Agent. Administrative Agent shall have received a
copy of the Merger Documents and all instruments, documents and agreements
related thereto, certified in certificate of a Responsible Officer of Borrower,
dated the Closing Date, as correct and complete;

 

(ii)                                  evidence reasonably satisfactory to it
that (1) the aggregate purchase price under the Related Transactions shall not
exceed $70,000,000, it being understood that the purchase price may increase or
decrease after the Closing Date in accordance with the Merger Documents but in
no event shall the purchase price exceed $80,000,000, (2) the aggregate fees and
expenses payable by the Borrower with respect to the Related Transactions will
not exceed $3,500,000, and (3) there has been no Material Adverse Effect with
respect to the Borrower since December 31, 2005 and to the best knowledge of
Borrower with respect to MRC since December 31, 2005; and

 

(iii)                               pro forma/projected financial statements of
the Borrower and pro forma calculations of the covenants set forth in Section
7.12, in each case giving effect to the Related Transactions and the funding of
the Loans on the Closing Date.

 

4.2                               CONDITIONS TO ALL EXTENSIONS OF CREDIT. In
addition to any applicable conditions precedent set forth elsewhere in this
Section 4 or in Section 2, the obligation of each Lender to honor any Request
for Extension of Credit other than a Conversion or Continuation is subject to
the following conditions precedent:

 

42

--------------------------------------------------------------------------------


 

(a)                                  the representations and warranties of
Borrower contained in Section 5 shall be correct on and as of the date of such
Extension of Credit, except to the extent that such representations and
warranties specifically refer to an earlier date;

 

(b)                                 no Default or Event of Default exists, or
would result from such proposed Extension of Credit;

 

(c)                                  Administrative Agent shall have timely
received a Request for Extension of Credit by Requisite Notice by the Requisite
Time; and

 

(d)                                 Administrative Agent shall have received, in
form and substance satisfactory to it, such other assurances, certificates,
documents or consents related to the foregoing as Administrative Agent and
Requisite Lenders reasonably may require.

 

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of such Extension of Credit.

 

SECTION V
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 

5.1                               EXISTENCE AND QUALIFICATION; POWER; COMPLIANCE
WITH LAWS. (a) Each Credit Party is a corporation duly incorporated, validly
existing and in good standing under the Laws of the state of its incorporation,
has the corporate power and authority and the legal right to own, lease and
operate its properties and to conduct its business as currently conducted, is
duly qualified and in good standing under the Laws of its state of incorporation
and in all other jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not be reasonably expected to have a
Material Adverse Effect, and is in compliance with all Laws except to the extent
that noncompliance could not be reasonably expected to have a Material Adverse
Effect.

 

(b)                                 Schedule 5.1 attached hereto lists, as of
the Closing Date, each of the Material Subsidiaries and each First-Tier Material
Foreign Subsidiary.

 

(c)                                  Immediately after giving effect to the
Related Transactions, the Borrower will indirectly own 100% of the issued and
outstanding Equity Securities of MRC.

 

5.2                               POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.
Each Credit Party has the corporate power and authority and the legal right to
make, deliver and perform each Loan Document to which it is a party and Borrower
has the corporate or limited partnership power and authority to borrow hereunder
and has taken all necessary action to authorize the borrowings on the terms and
conditions of this Agreement and to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. No consent or authorization of, filing with, or other act by or in
respect of any Governmental Authority or any other Person, is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan

 

43

--------------------------------------------------------------------------------


 

Documents. The Loan Documents have been duly executed and delivered by each
Credit Party which is a party hereto, and constitute legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms.

 

5.3                               NO LEGAL BAR. The execution, delivery, and
performance by each Credit Party of the Loan Documents to which it is a party
and compliance with the provisions thereof have been duly authorized by all
requisite action on the part of such Credit Party and do not and will not (a)
violate or conflict with, or result in a breach of, or require any consent under
(i) any Organization Documents of the Credit Parties, (ii) any applicable
material Laws, rules, or regulations or any order, writ, injunction, or decree
of any Governmental Authority or arbitrator, or (iii) any material Contractual
Obligation of such Credit Party or any of its Subsidiaries or by which any of
them or any of their property is bound or subject, (b) constitute a default
under any material agreement or instrument, or (c) result in, or require, the
creation or imposition of any Lien on any of the properties of such Credit Party
or any of its Subsidiaries (other than the Liens granted in connection
herewith).

 

5.4                               FINANCIAL STATEMENTS; NO MATERIAL ADVERSE
EFFECT.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Subsidiaries as of the
date thereof.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance which could reasonably be
expected to have a Material Adverse Effect except as disclosed in the Disclosure
Letter.

 

5.5                               LITIGATION. Except as disclosed in the
Disclosure Letter, there are (a) no lawsuits, investigations or proceedings of
or before an arbitrator or Governmental Authority pending or, to the best of
knowledge of Borrower, threatened by or against Borrower or any of its
Subsidiaries or against any of their properties or revenues which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, (b)
no orders, writs, injunctions, judgments, or decrees of any court or government
agency or instrumentality to which the Borrower or any of its Subsidiaries is a
party or by which the property or assets of them are bound, or (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of Borrower or any of its Subsidiaries, or, to the
knowledge of Borrower or such Subsidiaries, threats of work stoppage, strike, or
pending demands for collective bargaining, which could reasonably be expected to
cause or result in a Material Adverse Effect.

 

5.6                               NO DEFAULT; CONTINUED BUSINESS. Neither
Borrower nor any its Subsidiaries are in default under or with respect to any
Contractual Obligation which could reasonably be expected to have a Material
Adverse Effect, and no Default or Event of Default has occurred and

 

44

--------------------------------------------------------------------------------


 

is continuing or will result from the consummation of this Agreement or any of
the other Loan Documents, or the making of the Extensions of Credit hereunder.
There exists no actual, pending, or, to Borrower’s knowledge, any threatened
termination, cancellation or limitation of, or any modification or change in the
business relationship of Borrower or any Subsidiary and any customer or
supplier, or any group of customers or suppliers, whose purchases or supplies,
individually or in the aggregate, could reasonably be expected to cause or
result in a Material Adverse Effect, and there exists no present condition or
state of facts or circumstances that could reasonably be expected to have a
Material Adverse Effect or prevent any Credit Party from conducting such
business or the transactions contemplated by this Agreement in substantially the
same manner in which it was previously conducted.

 

5.7                               OWNERSHIP OF PROPERTY; LIENS. Borrower and its
Subsidiaries have valid fee or leasehold interests in all real property which
they use in their respective businesses, and Borrower and its Subsidiaries have
good and marketable title to all their other property, and none of such property
is subject to any Lien, except as permitted in Section 7.2.

 

5.8                               TAXES. Borrower and its Subsidiaries have
filed all material tax returns which are required to be filed, and have paid, or
made provision for the payment of, all taxes with respect to the periods,
property or transactions covered by said returns, or pursuant to any assessment
received by Borrower or its respective Subsidiaries, except (a) such taxes, if
any, as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established and maintained in accordance with
GAAP, and (b) immaterial taxes in de minimis amounts; provided, however, that in
each case no material item or portion of property of Borrower or any of its
Subsidiaries is in jeopardy of being seized, levied upon or forfeited.

 

5.9                               MARGIN REGULATIONS; INVESTMENT COMPANY ACT;
PUBLIC UTILITY HOLDING COMPANY ACT.

 

(a)                                  Neither Borrower for any of its
Subsidiaries is engaged nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. No part of the
proceeds of any Extensions of Credit hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of such
Board of Governors.

 

(b)                                 Neither Borrower nor any of its Subsidiaries
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.10                        ERISA COMPLIANCE.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws. Each Plan or other employee

 

45

--------------------------------------------------------------------------------


 

benefit plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. There has been no prohibited transaction (which is not
otherwise exempt under Section 4975 of the Code) or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has or could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 (i) No ERISA Event has occurred or, to the
best of knowledge of Borrower or any ERISA Affiliate, is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or, to the best of knowledge of
Borrower or any ERISA Affiliate, reasonably expects to incur, any liability
(and, to the best of knowledge of Borrower or any ERISA Affiliate, no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.11                        INTANGIBLE ASSETS. Borrower and its Subsidiaries
own, or possess the right to use, all trademarks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intangible assets that
are used in the conduct of their respective businesses as now operated or could
obtain such right without causing a Material Adverse Effect, and none of such
items, to the best knowledge of Borrower, conflicts with the valid trademark,
trade name, copyright, patent, patent right or intangible asset of any other
Person to the extent that such conflict has or could reasonably be expected to
have a Material Adverse Effect.

 

5.12                        COMPLIANCE WITH LAWS. Borrower and its Subsidiaries
are in compliance in all material respects with all material Laws that are
applicable such Person.

 

5.13                        ENVIRONMENTAL COMPLIANCE. Borrower and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Borrower has
reasonably concluded that such Environmental Laws and claims do not, and could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

5.14                        INSURANCE. The properties of Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies

 

46

--------------------------------------------------------------------------------


 

engaged in similar businesses and owning similar properties in localities where
Borrower or such Subsidiary operates.

 

5.15                        SWAP OBLIGATIONS. Neither Borrower nor any of its
Subsidiaries has incurred any outstanding obligations under any Swap Contracts,
other than Permitted Swap Obligations. Borrower has undertaken its own
independent assessment of its consolidated assets, liabilities and commitments
and has considered appropriate means of mitigating and managing risks associated
with such matters and has not relied on any swap counterparty or any Affiliate
of any swap counterparty in determining whether to enter into any Swap Contract.

 

5.16                        SOLVENCY. Borrower has received consideration that
is the reasonable equivalent value of the obligations and liabilities Borrower
has incurred in favor of Administrative Agent and the Lenders. Each Credit Party
is Solvent and no Credit Party will not be Solvent after giving effect to
(i) the execution and delivery of the Loan Documents to Administrative Agent and
the Lenders and (ii)  the Related Transactions (on a pro forma basis).

 

5.17                        DISCLOSURE. No statement, information, report,
representation, or warranty made by any Credit Party in any Loan Document or
furnished to Lender in connection with any Loan Document contains any untrue
statement of a material fact or, when viewed together with Borrower’s periodic
reports filed under the Exchange Act and the rules and regulations promulgated
thereunder, omits to state any material fact necessary to make the statements
herein or therein not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. After due inquiry by Borrower, there is no known fact that any Credit
Party has not disclosed to Administrative Agent and the Lenders that has or is
reasonably likely to have a Material Adverse Effect.

 

5.18                        PATRIOT ACT.

 

(a)                                  Neither the Loans contemplated hereunder
nor the use of the proceeds thereof will violate the Anti-Terrorism Order, the
USA Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

 

(b)                                 Neither Borrower nor any Subsidiary (1) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order, or (2) to the best knowledge of Borrower, engages in any
dealings or transactions with any such Person. The Borrower and its Subsidiaries
are in compliance, in all material respects, with the USA Patriot Act.

 

(c)                                  No part of the proceeds from the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper

 

47

--------------------------------------------------------------------------------


 

advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.19                        RELATED TRANSACTIONS.

 

(a)                                  Borrower has heretofore furnished
Administrative Agent true and correct copies of the Merger Documents.

 

(b)                                 The Related Transactions have been (or, on
the Closing Date, shall concurrently be) completed in compliance with the terms
of the Merger Documents and all applicable Laws. No material provision of the
Merger Documents was (or shall be) amended or waived in connection with the
transactions described therein unless consented to by Administrative Agent,
which consent shall not be unreasonably withheld. All material and necessary
authorizations, consents, approvals, exceptions or other actions by or notices
to or filings with any court or administrative or governmental body or other
Person required in connection with the execution, delivery or performance of the
Merger Documents or the consummation of the Related Transactions are (or, on the
Closing Date, shall concurrently be) final and in full force and effect.

 

(c)                                  The execution and delivery of the Merger
Documents did not, and the consummation of the Related Transactions will not,
materially violate any material statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any material order, judgment or decree of any court or governmental body
binding on Borrower or any Subsidiary, or result in a breach of, or constitute a
default under, any material agreement, indenture, instrument or other document,
or any judgment, order or decree, to which Borrower or any Subsidiary is a party
or by which Borrower or any Subsidiary is bound.

 

SECTION VI
AFFIRMATIVE COVENANTS

 

So long as any Obligation (excluding inchoate indemnity obligations) remains
unpaid or unperformed, or any portion of the Commitments remain outstanding,
Borrower shall, and shall (except in the case of Borrower’s reporting covenants
set forth in Sections 6.1 and 6.2(a)-(c)), cause each Subsidiary, to:

 

6.1                               FINANCIAL STATEMENTS. Deliver to
Administrative Agent and each Lender, in form and detail satisfactory to
Administrative Agent and Requisite Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of Borrower, a consolidated
balance sheet, a consolidated statement of income and a consolidated cash flow
statement of Borrower and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or, exceptions as to the scope of the
audit nor to any qualifications and exceptions not reasonably acceptable to
Requisite Lenders;

 

48

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Borrower, a consolidated balance sheet, a consolidated statement
of income and a consolidated cash flow statement of Borrower and its
Subsidiaries as at the end of such fiscal quarter, and for such fiscal quarter
and for the portion of Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

Reports required to be delivered pursuant to clauses (a) and (b) of this Section
6.1 shall be deemed to have been delivered on the date on which Borrower posts
such reports on Borrower’s internet website at the website address listed on
Schedule 10.2 hereof or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov.; provided that (x) Borrower shall
notify Administrative Agent of the posting of any such new material, and (y) in
every instance Borrower shall provide paper copies of the Compliance
Certificates required by clause (a) of Section 6.2 to Administrative Agent and
each Lender. Except for the Compliance Certificates referred to in such clause
(a) of Section 6.2, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the reports referred to in clauses (a) and (b)
of this Section 6.1, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports.

 

6.2                               CERTIFICATES, NOTICES AND OTHER INFORMATION.
Deliver to Administrative Agent and each Lender, in form and detail satisfactory
to Administrative Agent and Requisite Lenders:

 

(a)                                  within five (5) days after the delivery of
the financial statements referred to in Sections 6.1(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of Borrower;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Borrower, and copies of all annual,
regular, periodic and special reports and registration statements which Borrower
may file or be required to file with the Securities and Exchange Commission
under Sections 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;

 

(c)                                  promptly after the occurrence thereof,
notice of any Default or Event of Default;

 

(d)                                 notice of any change in accounting policies
or financial reporting practices by Borrower or any Subsidiary that is material
to Borrower or to Borrower and its Subsidiaries on a consolidated basis;

 

49

--------------------------------------------------------------------------------


 

(e)                                  promptly after the commencement thereof,
notice of any litigation, investigation or proceeding affecting Borrower where
the reasonably expected damages to Borrower exceed $5,000,000, or in which
injunctive relief or similar relief is sought, which relief, if granted, could
reasonably be expected to have a Material Adverse Effect;

 

(f)                                    promptly after the occurrence thereof,
notice of any Reportable Event with respect to any Plan or the intent to
terminate any Plan, or the institution of proceedings or the taking or expected
taking of any other action to terminate any Plan or withdraw from any Plan;

 

(g)                                 promptly after the occurrence thereof,
notice of any Material Adverse Effect; and

 

(h)                                 promptly, such other data and information as
from time to time may be reasonably requested by Administrative Agent.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. The annual reports, proxies, financial statements or other
communications required by Section 6.2(c) above shall be deemed to have been
delivered on the date on which Borrower posts such reports on Borrower’s website
on the Internet at the website address listed on Schedule 10.2 hereof or when
such report is posted on the Securities and Exchange Commission’s website at
www.sec.gov; provided that Borrower shall notify Administrative Agent of the
posting of any such new material. Lender shall have no obligation to request the
delivery or to maintain copies of the reports and communications referred to in
Section 6.2(c), and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports and communications.

 

6.3                               PAYMENT OF TAXES. Pay and discharge when due
all taxes, assessments, and governmental charges, except for (a) any such tax,
assessment, charge, or levy which is an Ordinary Course Lien under subsection
(b) of the definition of such term and (b) immaterial taxes in de minimis
amounts.

 

6.4                               PRESERVATION OF EXISTENCE. Preserve and
maintain its existence, licenses, permits, rights, franchises and privileges
necessary or desirable in the normal conduct of its business, except (i) as
permitted by Section 7.3, or (ii) where failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.5                               MAINTENANCE OF PROPERTIES. Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good order and condition, subject to wear and tear
in the ordinary course of business, and not permit any waste of its properties,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

6.6                               MAINTENANCE OF INSURANCE. Maintain liability
and casualty insurance with responsible insurance companies reasonably
satisfactory to Administrative Agent in such amounts and against such risks as
is customary for similarly situated businesses.

 

6.7                               COMPLIANCE WITH LAWS.

 

(a)                                  Comply with the requirements of all
applicable Laws and orders of any Governmental Authority, noncompliance with
which could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Conduct its operations and keep and maintain
its property in material compliance with all Environmental Laws.

 

6.8                               INSPECTION RIGHTS. At any time during regular
business hours and as often as reasonably requested upon reasonable notice,
permit Administrative Agent or any Lender, or any employee, agent or
representative thereof, to examine, audit and make copies and abstracts from
Borrower’s records and books of account and to visit and inspect its and its
Subsidiaries’ properties and to discuss its affairs, finances and accounts with
any of its officers and key employees, and, upon request, furnish promptly to
Administrative Agent or any Lender true copies of all financial information and
internal management reports made available to their senior management.
Notwithstanding any provision of this Agreement to the contrary, so long as no
Default or Event of Default shall have occurred and be continuing, neither
Borrower nor any of its Subsidiaries shall be required to disclose, permit the
inspection, examination, photocopying or making extracts of, or discuss, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, or (ii) the disclosure of
which to any Lender, or its designated representative, is then prohibited by law
or any agreement binding on Borrower or any of its Subsidiaries that was not
entered into by Borrower or any such Subsidiary for the purpose of concealing
information from the Lenders. Borrower shall, however, furnish to Administrative
Agent such information concerning Borrower’s intellectual property (including,
without limitation, application and registration numbers for any filings in
connection with such intellectual property) as is reasonably necessary to permit
Administrative Agent (on behalf of itself and the other Lenders) to perfect a
security interest in such intellectual property.

 

6.9                               KEEPING OF RECORDS AND BOOKS OF ACCOUNT. Keep
records and books of account adequate to prepare financial statements in
conformity with GAAP, consistently applied, and in conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or any applicable Subsidiary.

 

6.10                        COMPLIANCE WITH ERISA. Cause, and cause each of its
ERISA Affiliates to:  (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws; (b) to take all actions to cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

 

6.11                        COMPLIANCE WITH AGREEMENTS. Promptly and fully
comply with all Contractual Obligations to which any one or more of them is a
party, except for any such

 

51

--------------------------------------------------------------------------------


 

Contractual Obligations (a) the nonperformance of which would not cause a
Default or Event of Default, (b) then being contested by any of them in good
faith by appropriate proceedings, or (c) if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

 

6.12                        SUBSIDIARY GUARANTIES AND PLEDGE OF OWNERSHIP
INTERESTS.

 

(a)                                  Domestic Subsidiaries. In the event that
the aggregate gross revenues or assets of Borrower and Guarantors for any fiscal
year ending after the Closing Date when taken together with the aggregate gross
revenues and assets of Borrower’s Foreign Subsidiaries as to which 65% of the
ownership interests thereof have been pledged in favor of Administrative Agent
for the benefit of Lenders, is less than 90% of the aggregate gross revenues or
assets of Borrower and its Subsidiaries on a consolidated basis for such fiscal
year, Borrower will, within 90 days after the end of such fiscal year, cause one
or more additional Domestic Subsidiaries to execute and deliver to
Administrative Agent a joinder to the Multi-Party Guaranty and to the General
Security Agreement along with any such other supporting documentation,
certificates (accompanied by irrevocable undated stock powers, duly endorsed in
blank), corporate governance and authorization documents as may be deemed
reasonably necessary or advisable by Administrative Agent such that the
aggregate gross revenues and assets for such fiscal year of Borrower and
Guarantors, when taken together with the aggregate gross revenues and assets of
Borrower’s Foreign Subsidiaries as to which 65% of the ownership interests
thereof have been pledged in favor of Administrative Agent for the benefit of
Lenders, equal to at least 90% of the aggregate gross revenues and assets of
Borrower and its Subsidiaries on a consolidated basis for such fiscal year. In
addition, in the event that (x) Borrower creates or acquires a Domestic
Subsidiary which is a Material Subsidiary, or (y) any Domestic Subsidiary of
Borrower that has not previously executed a joinder to Multi-Party Guaranty and
General Security Agreement becomes a guarantor in respect of the obligations of
Borrower or any Subsidiary under any Material Indebtedness Agreement, Borrower
shall within forty-five (45) days (unless a longer period is agreed to by
Administrative Agent) (i) cause such Domestic Subsidiary to execute and deliver
to Administrative Agent a joinder to the Multi-Party Guaranty and the General
Security Agreement along with any such other supporting documentation,
certificates (accompanied by irrevocable undated stock powers, duly endorsed in
blank), corporate governance and authorization documents as may be deemed
necessary or advisable by Administrative Agent, (ii) execute and deliver a
supplement to the General Security Agreement pledging to Administrative Agent
(for the benefit of each Lender in accordance with its Pro Rata Share) the
ownership interests in such Domestic Subsidiary, and (iii) deliver to
Administrative Agent (for the benefit of each Lender in accordance with its Pro
Rata Share) the outstanding share certificates (or other evidence of its equity)
evidencing such pledged ownership interests. Notwithstanding anything in this
Section 6.12 to the contrary, Borrower shall not be required to deliver to
Administrative Agent share or stock certificates evidencing Escrowed Securities
until such time as such Escrowed Securities are eligible for release from escrow
to Borrower.

 

(b)                                 Foreign Subsidiary Stock Pledge. In the
event Borrower creates or acquires a First-Tier Material Foreign Subsidiary,
Borrower shall and shall cause its

 

52

--------------------------------------------------------------------------------


 

Domestic Subsidiaries to, within 90 days (unless a longer period is agreed to by
Administrative Agent), (i) pledge to Administrative Agent, for the benefit of
the Lenders, 65% of the ownership interest owned by a Credit Party pursuant to
the General Security Agreement, (ii) deliver to Agent, for the benefit of the
Lenders, the outstanding shares certificates (or other evidence of equity), as
applicable, evidencing such pledged ownership interest, and (iii) take such
further actions as Administrative Agent reasonably requests to perfect the
security interest in such pledged ownership interests; provided, however, that,
if Administrative Agent, in its sole discretion after consultation with
Borrower, determines that the cost of perfecting, in a foreign jurisdiction, the
Administrative Agent’s security interest, for the benefit of the Lenders, in
such ownership interests relating to any First-Tier Material Foreign Subsidiary
is impractical or cost-prohibitive, then the Administrative Agent may agree to
forego the foreign perfection of such security interest.

 

6.13                        USE OF PROCEEDS. Use the proceeds of Extensions of
Credit for lawful general corporate purposes including working capital and
general corporate purposes, including Acquisitions, not otherwise in
contravention of this Agreement.

 

6.14                        HYPOTHECATION OF MATERIAL LEASES. Concurrently with
entering into any Material Lease after the Closing Date, at Administrative
Agent’s option, (a) use its reasonable efforts to obtain consent of the relevant
landlord to permit Borrower to deliver to Administrative Agent a Leasehold Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
in commercially reasonable form entered into by Borrower, as Trustor, in favor
of Administrative Agent, as Beneficiary (for the account of each Lender in
accordance with its Pro Rata Share), encumbering Borrower’s leasehold interest
in the real property subject to the Material Lease as security for the
performance of all Obligations of Borrower, together with any required landlord
consent; and (b) cause to be issued by a title insurer reasonably acceptable to
Administrative Agent an ALTA Leasehold Lender’s leasehold policy of title
insurance insuring Administrative Agent that the Lien of the foregoing Leasehold
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing is a first and primary Lien on Borrower’s leasehold interest in the real
property subject to the Material Lease, with such endorsements as Administrative
Agent may reasonably require, subject only to Permitted Exceptions.

 

SECTION VII
NEGATIVE COVENANTS

 

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments remain outstanding, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.1                               INDEBTEDNESS. Create, incur, assume or suffer
to exist any Indebtedness except for the following (“Permitted Indebtedness”):

 

(a)                                  Indebtedness under the Loan Documents;

 

53

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.1 hereto and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the premium or other amount paid, and fees and
expenses incurred, in connection with such refinancing and by an amount equal to
any utilized commitments thereunder, and (ii) the weighted average life of the
principal payments pursuant to such refinanced, refunded, renewed or extended
Indebtedness shall be no shorter than the weighted average life of such payments
pursuant to such Indebtedness immediately prior to such refinancing, refunding,
renewal or extension;

 

(c)                                  Ordinary Course Indebtedness;

 

(d)                                 Indebtedness of Borrower and its
Subsidiaries under loans and Capital Leases incurred by Borrower or any of its
Subsidiaries to finance the acquisition by such Person of real property,
improvements, fixtures, equipment or other fixed assets (together with
attachments, ascensions, additions, “soft costs” and proceeds thereof); provided
that in each case, (i) such Indebtedness is incurred by such Person at the time
of, or not later than six (6) months after, the acquisition by such Person of
the property so financed, (ii) such Indebtedness does not exceed the purchase
price of the property so financed, and (iii) the aggregate of all such
Indebtedness at any time outstanding does not exceed the Threshold Amount;

 

(e)                                  Indebtedness of Borrower and its
Subsidiaries under initial or successive refinancings, refundings, renewals or
extensions of any Indebtedness permitted by subsections (c) and (d) above;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to the premium or other amount paid, and fees and expenses incurred, in
connection with such refinancing, and (ii) the weighted average life of the
principal payments pursuant to such refinanced, refunded, renewed or extended
Indebtedness shall be no shorter than the weighted average life of such payments
pursuant to such Indebtedness immediately prior to such refinancing, refunding,
renewal or extension;

 

(f)                                    Indebtedness of Borrower to any of
Borrower’s Subsidiaries, Indebtedness of any of Borrower’s Subsidiaries to
Borrower or Indebtedness of any of Borrower’s Subsidiaries to any of Borrower’s
other Subsidiaries; provided that the aggregate amount of Indebtedness of
Borrower or any Guarantor to any Subsidiary which is not a Guarantor at any time
outstanding does not exceed $5,000,000;

 

(g)                                 Subordinated Debt as the same shall have
been approved by Requisite Lenders;

 

(h)                                 Indebtedness which may arise as a result of
any invalidity of receivables sold as described in Section 7.4(b), or in similar
transactions as approved by Administrative Agent; provided (i) the aggregate of
all such Indebtedness at any time outstanding does not exceed the Threshold
Amount and (ii) such Indebtedness is

 

54

--------------------------------------------------------------------------------


 

subordinated to the Obligations hereunder pursuant to a subordination agreement
in form and substance satisfactory to Administrative Agent;

 

(i)                                     Indebtedness incurred in favor of
sellers in connection with Permitted Acquisitions, but only to the extent
permitted in the definition thereof;

 

(j)                                     Indebtedness in the form of
reimbursement obligations to issuers of letters of credit (other than the
Issuing Lender) for the account of Borrower or any of Borrower’s Subsidiaries
provided the aggregate amount of such Indebtedness at anytime does not exceed
the then unused portion of the Letter of Credit Sublimit; and

 

(k)                                  Other Indebtedness not included in (a)
through (j) above and not exceeding, in the aggregate at any one time
$5,000,000.

 

7.2                               LIENS. Incur, assume or suffer to exist, any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for the following (“Permitted Liens”):

 

(a)                                  Liens existing on the date hereof and
listed on Schedule 7.1 and any renewals or extensions thereof; provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.1(a);

 

(b)                                 Ordinary Course Liens;

 

(c)                                  Liens on the property or assets of any
Person which becomes a Subsidiary of Borrower after the date of this Agreement
or acquired after the date of this Agreement; provided that (i) such Liens exist
at the time such Person became a Subsidiary or the assets were acquired, and
(ii) such Liens were not created in contemplation of the acquisition of such
Person or assets;

 

(d)                                 Rights of vendors or lessors under
conditional sale agreements, Capital Leases or other agreements relating to
Indebtedness described in Section 7.1(d) or other title retention agreements;
provided that in each case, (i) such rights secure or otherwise relate to
Permitted Indebtedness, (ii) such rights do not extend to any property other
than property acquired with the proceeds of such Permitted Indebtedness
(together with accessions, additions, replacements and proceeds thereof), and
(iii) such rights do not secure any Indebtedness other than Permitted
Indebtedness;

 

(e) Liens incurred in connection with leases, subleases, licenses and
sublicenses granted to Persons not interfering in any material respect with the
business of Borrower and its Subsidiaries and any interest or title of a lessee
or licensee under any such leases, subleases, licenses or sublicenses;

 

(f)                                    Liens arising in connection with
judgments not constituting an Event of Default pursuant to Section 8.1(h);

 

55

--------------------------------------------------------------------------------


 

(g)                                 Liens securing Indebtedness permitted under
Section 7.1(h) on selected assets as shall be reasonably necessary, in the
judgment of Administrative Agent, to support the sale receivables of Foreign
Subsidiaries to the extent permitted under Section 7.4(b);

 

(h)                                 Liens securing Indebtedness constituting
reimbursement obligations permitted by Section 7.1(j); and

 

(i)                                     Liens not otherwise permitted hereunder
on the property or assets of Borrower and any of its Subsidiaries securing
Indebtedness, provided the aggregate Indebtedness secured thereby does not
exceed $5,000,000;

 

provided, however, that in no event shall any Lien be permitted to exist on, or
in respect of, any depositary or investment account containing any cash or cash
equivalent of Borrower or any of its Domestic Subsidiaries, except for (i) Liens
in favor of the entity (and its affiliates) with which any such depository or
investment account is maintained and (ii) Liens on any cash collateral account
given to secure the reimbursement obligations of Borrower or any of its
Subsidiaries with respect to letters of credit permitted under Section 7.1(j)
hereof.

 

7.3                               FUNDAMENTAL CHANGES. Merge or consolidate with
or into any Person or liquidate, wind-up or dissolve itself, or permit or suffer
any liquidation or dissolution or sell all or substantially all of its assets,
except that:

 

(a)                                  any Subsidiary may merge with (i) Borrower,
provided that Borrower shall be the continuing or surviving corporation, (ii)
any Guarantor Subsidiary or, if such Subsidiary is not a Guarantor, with any
other Subsidiary, and (iii) any joint venture, partnership or other Person, so
long as such joint venture, partnership and other Person will, as a result of
making such merger and all other contemporaneous related transactions, becomes a
Guarantor Subsidiary or, if such Subsidiary is not a guarantor, a Subsidiary;

 

(b)                                 any Subsidiary may sell or transfer all or
substantially all of its assets (through voluntary liquidation, dissolution or
winding up or otherwise), to Borrower or to another Subsidiary that is a
Guarantor or, if the selling or transferring Subsidiary is not a Guarantor, to
any other Subsidiary;

 

(c)                                  Borrower may merge into or consolidate with
any other Person; provided that (i) Borrower is the surviving corporation, and
(ii) prior to and immediately after giving effect to such merger or
consolidation, no Default or Event of Default shall have occurred and be
continuing; and

 

(d)                                 any Subsidiary may merge or consolidate with
or into any other Person or sell all or substantially all of its assets to the
extent such transaction is a Disposition otherwise permitted under Section 7.4
or an Investment otherwise permitted under Section 7.5 and prior to and
immediately after giving effect to such merger or consolidation, no Default or
Event of Default shall have occurred and be continuing.

 

7.4                               DISPOSITIONS. Make any Dispositions, except:

 

56

--------------------------------------------------------------------------------


 

(a)                                  Ordinary Course Dispositions;

 

(b)                                 True sales of the accounts receivable of
Foreign Subsidiaries, or similar arrangements approved by Administrative Agent,
entered into to finance the operations of Borrower’s Foreign Subsidiaries; and

 

(c)                                  Dispositions permitted by Section 7.3;

 

(d)                                 Dispositions of the property described on
Schedule 7.4; and

 

(e)                                  Other Dispositions of property having an
aggregate net book value from the date hereof not exceeding $5,000,000.

 

7.5                               INVESTMENTS. Make any Investments, except for
the following (“Permitted Investments”):

 

(a)                                  Investments existing on the Closing Date
and any Investments made in exchange or replacement thereof provided the amount
of cash in such Investment is not increased at the time of such exchange or
replacement;

 

(b)                                 Ordinary Course Investments;

 

(c)                                  Investments permitted by Section 7.1 or
Section 7.3;

 

(d)                                 Investments arising from rights received by
Borrower and its Subsidiaries upon the required payment of any permitted
contingent obligations of Borrower and its Subsidiaries; provided that the
aggregate amount of such Investments shall not exceed $5,000,000 at any time;

 

(e)                                  Investments constituting Acquisitions;
provided that (i) in the case of a merger, amalgamation or other combination
including Borrower, Borrower shall be the surviving entity, (ii) in the case of
a merger, amalgamation or other combination including a Credit Party (other than
Borrower), a Credit Party shall be the surviving entity; (iii) the business to
be acquired shall be similar to the lines of business of the Borrower and its
Subsidiaries, (iv) no Default or Event of Default shall exist prior to or after
giving effect to such Acquisition, (v) if consideration paid for such
Acquisition is in excess of $5,000,000, Borrower shall have provided to
Administrative Agent and each of the Lenders, at least ten (10) Business Days
prior to such Acquisition, a certificate of a Responsible Officer of Borrower
showing pro forma compliance with Section 7.12 hereof, both before and after the
proposed Acquisition, (vi) such Acquisition is not in the nature of a hostile
takeover, (vii) the Cash Acquisition Consideration associated with the MRC
Acquisition shall not exceed $80,000,000, and (viii) the aggregate Cash
Acquisition Consideration of the Acquisition, when taken together with the Cash
Acquisition Consideration of all other Acquisitions occurring after the date
hereof (including the MRC Acquisition), shall not exceed $135,000,000, unless
otherwise approved by the Requisite Lenders (each such Acquisition being a
“Permitted Acquisition”);

 

57

--------------------------------------------------------------------------------


 

(f)                                    Investments of Borrower and its
Subsidiaries in Permitted Swap Obligations; and

 

(g)                                 Other Investments not exceeding $7,500,000
in the aggregate at any time outstanding.

 

7.6                               RESTRICTED PAYMENTS. Make any Restricted
Payments, except as follows:

 

(a)                                  Borrower or any Subsidiary, as applicable,
may pay dividends or other distributions (i) payable solely in shares of capital
stock of Borrower or (ii) payable by a Subsidiary to Borrower or to a Guarantor
Subsidiary;

 

(b)                                 Borrower may distribute rights pursuant to a
shareholder rights plan or redeem such rights, provided that such redemption is
in accordance with the terms of such shareholder rights plan;

 

(c)                                  Borrower may make Restricted Payments or
purchase its own Equity Securities in connection with or pursuant to any of its
Employee Benefits Plans or in connection with the employment, termination or
compensation of its employees, officers or directors;

 

(d)                                 Borrower may purchase its own Equity
Securities pursuant to one or more stock repurchase programs; provided that (i)
no Default or Event of Default shall have occurred and be continuing, (ii) after
giving effect to any such repurchases Borrower shall be in compliance with
Section 7.12; and (iii) when combined with the amount of all dividends,
purchases or redemptions made under Section 7.6(e), the total of all such
purchases of Equity Securities shall not exceed the sum of $10,000,000 in the
aggregate over the life of this Agreement;

 

(e)                                  Borrower or any Subsidiary of Borrower may
declare or pay any dividends in respect of its Equity Securities or purchase or
redeem shares of its Equity Securities or make distributions to shareholders not
otherwise permitted hereunder; provided that (i) the aggregate amount paid or
distributed in any period of four consecutive quarters (excluding any amounts
covered by subsection (b) above) does not exceed $10,000,000; and (ii) when
combined with the amount of all purchases of Equity Securities made under
Section 7.6(d) but excluding those made under Section 7.6(c), the total of all
such dividends, purchases or redemptions shall not exceed the sum of $15,000,000
in the aggregate over the life of this Agreement; and

 

(f)                                    Borrower may repurchase fractional shares
of capital stock arising out of stock dividends, splits or combinations,
business combinations or conversion of convertible securities.

 

7.7                               ERISA. At any time engage in a transaction
which could be subject to Section 4069 or 4212(c) of ERISA, or permit any
Pension Plan to (a) engage in any non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code); (b) fail to comply with ERISA or any other
applicable Laws; or (c) incur any material “accumulated funding deficiency” (as

 

58

--------------------------------------------------------------------------------


 

defined in Section 302 of ERISA), which, with respect to each event listed
above, when combined with any other event listed above, has a Material Adverse
Effect.

 

7.8                               CHANGE IN NATURE OF BUSINESS. Engage, either
directly or indirectly through Affiliates or Acquisitions in any line of
business other than the business of acting as an independent provider of
outsourced engineering and network deployment services, security systems
engineering and integration services and other technical services for the
wireless communications industry, the U.S. government, and enterprise customers,
including, without limitation, the design, deployment, integration and the
overall management of communications and security networks, any other business
incidental or reasonably related thereto, or any businesses that are, as
determined by the Board of Directors of Borrower in its good faith reasonable
judgment, appropriate extensions thereof.

 

7.9                               TRANSACTIONS WITH AFFILIATES. Enter into any
transaction of any kind with any Affiliate (other than transactions among
Borrower or any of its Subsidiaries and any Subsidiary) of Borrower other than
arm’s-length transactions with Affiliates that are otherwise permitted hereunder
and except as follows:

 

(a)                                  reasonable and customary fees in Borrower’s
industry paid to members of the board of directors (or similar governing body)
of Borrower; and

 

(b)                                 reasonable compensation arrangements and
benefit plans for officers and other employees of Borrower and its Subsidiaries
entered into or maintained in the ordinary course of business; provided that
such transactions do not have a Material Adverse Effect on Borrower or any
Subsidiary.

 

7.10                        USE OF PROCEEDS. Use of the proceeds of the Loans
for any purpose other than (i) for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, (ii) for the refinancing of
existing Indebtedness and (iii) for Acquisitions, including, without limitation,
the MRC Acquisition and the Related Transactions, all to the extent permitted
hereunder.

 

7.11                        CERTAIN INDEBTEDNESS PAYMENTS, ETC. (a) Pay, prepay,
redeem, purchase, defease or otherwise satisfy in any manner prior to the
scheduled payment thereof any Subordinated Debt or (b) amend, modify or
otherwise change the terms of any document, instrument or agreement evidencing
Subordinated Debt such that such amendment, modification or change would (i)
cause the outstanding aggregate principal amount of all such Subordinated Debt
so amended, modified or changed to be increased (except as a consequence of the
deferral of cash interest payments by adding such payments to the principal
amount thereof) as a consequence of such amendment, modification or change, (ii)
increase the interest rate applicable thereto, or (iii) accelerate the scheduled
payment thereof.

 

7.12                        FINANCIAL COVENANTS.

 

(a)                                  Maximum Total Leverage Ratio. Permit the
Total Leverage Ratio, determined as of the last day of any fiscal quarter of
Borrower (measured on a rolling four quarter basis for the trailing four fiscal
quarters) to be greater than (i) for each fiscal quarter ending on or prior to
March 31, 2007, 4.00 to 1.00, (ii) for the fiscal quarter

 

59

--------------------------------------------------------------------------------


 

ending June 30, 2007, 3.75 to 1.00, (iii) for the fiscal quarter ending
September 30, 2007, 3.50 to 1.00, and (iv) for each fiscal quarter ending on or
after December 31, 2007 and thereafter, 3.00 to 1.00.

 

(b)                                 Minimum Liquidity Ratio. Permit the
Liquidity Ratio at any time to be less than 1.35 to 1.00.

 

(c)                                  Minimum Fixed Charge Coverage Ratio. Permit
the Fixed Charge Coverage Ratio, determined as of the last day of any fiscal
quarter of Borrower (measured on a rolling four quarter basis for the trailing
four fiscal quarters) to be less than (i) for each fiscal quarter ending on or
prior to March 31, 2007, 1.10 to 1.00, and (ii) for each fiscal quarter
thereafter, 1.25 to 1:00.

 

7.13                        ACCOUNTING CHANGES. Change (i) its fiscal year
(currently a 52 or 53 week year, as applicable, ending on or about December 31),
or (ii) its accounting practices except as permitted by GAAP.

 

7.14                        RESTRICTIVE AGREEMENTS. Except as set forth in this
Agreement, directly or indirectly, create or otherwise cause or suffer to exist
or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) make, directly or indirectly, any dividend, return of capital
or other distribution to Borrower or to any other Subsidiary, (b) make, directly
or indirectly, loans or advances or capital contributions to Borrower or (c)
transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to Borrower, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness or capital leases, of
Borrower or such Subsidiary to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

 

7.15                        GUARANTY UNDER MATERIAL INDEBTEDNESS AGREEMENT.
Permit any Domestic Subsidiary of Borrower to be or become liable as an obligor
under any Material Indebtedness Agreement unless such Subsidiary shall also be a
Guarantor under this Agreement prior to or concurrently therewith. Permit any
Foreign Subsidiary of Borrower to be or become liable as an obligor under any
Material Indebtedness Agreement unless 65% of the ownership interests thereof
have been pledged in favor of Administrative Agent for the benefit of Lenders.

 

SECTION VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.1                               EVENTS OF DEFAULT. Any one or more of the
following events shall constitute an Event of Default:

 

(a)                                  Borrower fails to pay any principal on the
date when due; or

 

(b)                                 Borrower fails to pay interest on any
Outstanding Obligation, the Commitment Fee or any other fees due hereunder
within three (3) Business Days after the date when due; or fails to pay any
other fees or amount payable to Administrative Agent

 

60

--------------------------------------------------------------------------------


 

or any Lender under any Loan Document within five (5) Business Days after the
date due; or

 

(c)                                  Any default occurs in the observance or
performance of any agreement contained in Section 7; or

 

(d)                                 Any default occurs in the observance or
performance of any agreement contained in Section 6.1 and such default continues
for three (3) days; or

 

(e)                                  The occurrence of an Event of Default (as
such term is or may hereafter be specifically defined in any other Loan
Document) under any other Loan Document; or Borrower fails to perform or observe
any other covenant or agreement (not specified in subsections (a), (b) (c) or
(d) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(f)                                    Any representation or warranty in any
Loan Document proves to have been incorrect in any material respect when made or
deemed made; or

 

(g)                                 Any Credit Party (x) defaults on any payment
when due, which remains uncured beyond any applicable cure period, of principal
or interest on any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount in excess of the Threshold Amount, or (y) defaults in
the observance or performance of any other agreement or covenant relating to any
Indebtedness (other than Indebtedness hereunder) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, any Indebtedness in excess of the Threshold Amount to become
payable or cash collateral in respect thereof to be demanded on account of such
default or other event; or (ii) the occurrence under any Swap Contract of an
Early Termination Date (as defined in such Swap Contract) resulting from (x) any
event of default under such Swap Contract as to which Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (y) any
termination event under any Swap Contract (as defined therein) as to which
Borrower or any Subsidiary is an affected party (as so defined) (other than
termination events resulting solely from changes in the value of Borrower’s
stock price or other rates, prices or indices underlying any such Swap
Contract), and as to which, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(h)                                 Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Credit Party denies
that it has any or further liability or obligation under any Loan Document to
which it is a party, or purports to revoke, terminate or rescind any such Loan
Document; or

 

61

--------------------------------------------------------------------------------


 

(i)                                     A final judgment (to the extent not
covered by insurance from a solvent insurer who has accepted tender of defense
and is defending such action) against Borrower or any Material Subsidiary is
entered for the payment of money in excess of the Threshold Amount and such
judgment remains unpaid, unvacated, unbonded or unstayed by appeal or otherwise
for a period of thirty (30) days from the date of its entry, or any non-monetary
final judgment is entered against Borrower or any Material Subsidiary that has a
Material Adverse Effect and such judgment remains unvacated, unbonded or
unstayed by appeal or otherwise for a period of thirty (30) days from the date
of its entry.

 

(j)                                     Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
Debtor Relief Laws, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of that Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under Debtor
Relief Laws relating to any such Person or to all or any part of its property is
instituted without the consent of that Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or

 

(k)                                  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower or its Subsidiaries under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount; (ii) the aggregate amount of Unfunded
Pension Liability among all Pension Plans at any time exceeds the Threshold
Amount; (iii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or (iv) the
events listed in clauses (i), (ii) and (iii) in the aggregate have resulted or
could reasonably be expected to result in liability of Borrower or its Material
Subsidiaries in excess of the Threshold Amount; or

 

(1)                                  There occurs (i) any Change of Control, or
(ii) any event relating to a change in the corporate ownership, control or
governance of Borrower or any Subsidiary as issuer (“Issuer”) of any notes,
bonds, debentures, Subordinated Debt or other debt securities, the result of
which is to cause Indebtedness evidenced by any such notes, bonds, debentures,
Subordinated Debt or other debt securities to be subject to mandatory redemption
or repurchase by Issuer, provided the outstanding amount of such outstanding
Indebtedness exceeds the Threshold Amount; or

 

(m)                               There occurs a change in the assets,
liabilities, financial condition, operations, affairs or prospects of Borrower
and its Subsidiaries, taken as a whole, which in the reasonable determination of
Requisite Lenders has had a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

8.2                               CERTAIN FINANCIAL COVENANT DEFAULTS. In the
event that Borrower determines to restate any of its financial statements and
announces the same or delivers such restated financial statements to
Administrative Agent or any Lender and, after giving effect to such restatement,
as of the end of any fiscal period of Borrower there would exist an Event of
Default by virtue of such restatement due to breach of Section 7.12 as of such
fiscal period end date, such Event of Default shall be deemed to arise as of the
end of such fiscal period. Notwithstanding Section 2.6(c) to the contrary,
interest shall accrue at the Default Rate in respect of any Event of Default
arising solely by virtue of this Section 8.2 only from the earlier of the date
such restatement is announced or such restated financial statements are
delivered.

 

8.3                               REMEDIES UPON EVENT OF DEFAULT. Without
limiting any other rights or remedies of Administrative Agent or Lenders
provided for elsewhere in this Agreement, or the other Loan Documents, or by
applicable Law, or in equity, or otherwise:

 

(a)                                  Upon the occurrence, and during the
continuance, of any Event of Default other than an Event of Default described in
Section 8.1(j):

 

(i)                                     Requisite Lenders may request
Administrative Agent to, and Administrative Agent thereupon shall, terminate the
Commitments and/or declare all or any part of the unpaid principal of all Loans,
all interest accrued and unpaid thereon and all other amounts payable under the
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable, without protest, presentment, notice
of dishonor, demand or further notice of any kind, all of which are expressly
waived by Borrower; and/or

 

(ii)                                  Issuing Lender, with the approval of
Administrative Agent on behalf of Requisite Lenders, may demand immediate
payment by Borrower of an amount equal to the aggregate amount of all
outstanding Letter of Credit Usage to be held in a blocked Letter of Credit cash
collateral account held with KeyBank.

 

(b)                                 Upon the occurrence of any Event of Default
described in Section 8.1(j):

 

(i)                                     the Commitments and all other
obligations of Administrative Agent or Lenders shall automatically terminate
without notice to or demand upon Borrower, which are expressly waived by
Borrower;

 

(ii)                                  the unpaid principal of all Loans, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents shall be immediately due and payable, without protest, presentment,
notice of dishonor, demand or further notice of any kind, all of which are
expressly waived by Borrower; and

 

(iii)                               an amount equal to the aggregate amount of
all outstanding Letter of Credit Usage shall be immediately due and payable to
Issuing Lender without notice to or demand upon Borrower, which are expressly
waived by Borrower, to be held in a blocked Letter of Credit cash collateral
account held with KeyBank.

 

63

--------------------------------------------------------------------------------


 

(c)                                  Upon the occurrence of any Event of
Default, Lenders and Administrative Agent, or any of them, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed to (but only with the consent of
Requisite Lenders) protect, exercise and enforce their rights and remedies under
the Loan Documents against Borrower and such other rights and remedies as are
provided by Law or equity (including, without limitation, the provisions of the
applicable Uniform Commercial Code).

 

(d)                                 Except as permitted by Section 10.5, no
Lender may exercise any rights or remedies with respect to the Obligations
without the consent of Requisite Lenders in their sole and absolute discretion.
The order and manner in which Administrative Agent’s and Lenders’ rights and
remedies are to be exercised shall be determined by Requisite Lenders in their
sole and absolute discretion. Regardless of how a Lender may treat payments for
the purpose of its own accounting, for the purpose of computing the Obligations
hereunder, payments shall be applied first, to costs and expenses (including
Attorney Costs) incurred by Administrative Agent and each Lender, second, to the
payment of accrued and unpaid interest on the Loans to and including the date of
such application, third, to the payment of the unpaid principal of the Loans,
and fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.

 

SECTION IX
ADMINISTRATIVE AGENT

 

9.1                               APPOINTMENT AND AUTHORIZATION OF
ADMINISTRATIVE AGENT.

 

(a)                                  Each Lender hereby irrevocably (subject to
Section 9.9) appoints, designates and authorizes Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to Administrative Agent is not

 

64

--------------------------------------------------------------------------------


 

intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)                                 Issuing Lender shall act on behalf of
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as Administrative
Agent may agree at the request of Requisite Lenders to act for such Issuing
Lender with respect thereto; provided, however, that Issuing Lender shall have
all of the benefits and immunities (i) provided to Administrative Agent in this
Section 9 with respect to any acts taken or omissions suffered by Issuing Lender
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Section 9 included Issuing Lender with respect to such acts or omissions, and
(ii) as additionally provided in this Agreement with respect to Issuing Lender.

 

9.2                               DELEGATION OF DUTIES. Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

9.3                               LIABILITY OF ADMINISTRATIVE AGENT. No
Administrative Agent-Related Person shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any Lender for any recital, statement, representation or warranty made
by Borrower or any Subsidiary or Affiliate of Borrower, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with, this Agreement
or any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of Borrower or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Administrative Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of Borrower or any of Borrower’s Subsidiaries or Affiliates.

 

9.4                               RELIANCE BY ADMINISTRATIVE AGENT.

 

(a)                                  Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower), independent accountants and other
experts

 

65

--------------------------------------------------------------------------------


 

selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under any other Loan Document unless
it shall first receive such advice or concurrence of Requisite Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Requisite Lenders or all Lenders, if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of Lenders. Where this Agreement
expressly permits or prohibits an action unless Requisite Lenders otherwise
determine, and in all other instances, Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.1, each Lender that has executed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by Administrative
Agent to such Lender for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Lender.

 

9.5                               NOTICE OF DEFAULT. Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to Administrative Agent for the account of
Lenders, unless Administrative Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default”. Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by Requisite Lenders in accordance with Section 8; provided,
however, that unless and until Administrative Agent has received any such
direction, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.

 

9.6                               CREDIT DECISION; DISCLOSURE OF INFORMATION BY
ADMINISTRATIVE AGENT. Each Lender acknowledges that no Administrative
Agent-Related Person has made any representation or warranty to it, and that no
act by Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of Borrower and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Administrative Agent-Related Person to any Lender as to any matter,
including whether Administrative Agent-Related Persons have disclosed material
information in their possession. Each Lender, including any Lender by
assignment, represents to Administrative Agent that it has, independently and
without reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower and its
Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to

 

66

--------------------------------------------------------------------------------


 

enter into this Agreement and to extend credit to Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein, Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any of its Subsidiaries
which may come into the possession of any Administrative Agent-Related Person.

 

9.7                               INDEMNIFICATION OF ADMINISTRATIVE AGENT.
Whether or not the transactions contemplated hereby are consummated, Lenders
shall indemnify upon demand each Administrative Agent-Related Person (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), pro rata, and hold harmless each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Administrative Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Person’s gross negligence or
willful misconduct; provided, further, that no action taken in accordance with
the directions of Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Administrative Agent.

 

9.8                               ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.
KeyBank and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with Borrower and its Subsidiaries and Affiliates as though KeyBank
were not Administrative Agent or Issuing Lender hereunder and without notice to
or consent of Lenders. Lenders acknowledge that, pursuant to such activities,
KeyBank or its Affiliates may receive information regarding Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of Borrower or such Affiliate) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, KeyBank shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not Administrative Agent or Issuing Lender.

 

67

--------------------------------------------------------------------------------


 

9.9                               SUCCESSOR ADMINISTRATIVE AGENT. Administrative
Agent may, and at the request of Requisite Lenders shall, resign as
Administrative Agent upon 30 days’ notice to Lenders. If Administrative Agent
resigns under this Agreement, Requisite Lenders shall appoint from among Lenders
a successor administrative agent for Lenders which successor administrative
agent shall be approved by Borrower. If no successor administrative agent is
appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with Lenders and
Borrower and upon approval of Borrower (other than at any time as there exists a
Default or an Event of Default) which will not be unreasonably withheld, a
successor administrative agent from among Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and Sections 10.3 and
10.11 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent (whether
due to absence of Borrower approval or otherwise) by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as Requisite Lenders appoint a successor agent as
provided for above. Notwithstanding the foregoing, however, KeyBank may not be
removed as Administrative Agent at the request of Requisite Lenders unless
KeyBank shall also simultaneously be replaced as “Issuing Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to
KeyBank. Any Administrative Agent hereunder must hold a Commitment in an amount
not less than the $5,000,000.

 

9.10                        DESIGNATION OF ARRANGER; NO AFFILIATE LIABILITY. The
parties hereto hereby designate KeyBanc Capital Markets, an Affiliate of KeyBank
as “Sole Arranger” and “Sole Book Runner” under this Agreement. None of Lenders
(or Affiliates of Lenders) identified from time to time herein by the titles
“Sole Arranger,” “Sole Book Runner,” “Syndication Agent,” “Documentation Agent”
or similar titles shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in such capacity. Without limiting
the foregoing, none of Lenders (or Affiliates of Lenders) so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of Lenders
(or Affiliates of Lenders) so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION X
MISCELLANEOUS

 

10.1                        AMENDMENTS; CONSENTS. No amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
or any other Loan Document, no approval or consent thereunder, and no consent to
any departure by Borrower therefrom shall be effective unless in writing signed
by Requisite Lenders and acknowledged by Administrative Agent, and each such
waiver or consent shall be effective only in the specific

 

68

--------------------------------------------------------------------------------


 

instance and for the specific purpose for which given. Except as otherwise
expressly provided herein, without the approval in writing of Administrative
Agent and all Lenders, no amendment, modification, supplement, termination,
waiver or consent may be effective:

 

(a)                                  To reduce the amount of principal,
principal prepayments or the rate of interest payable on, any Loan, or the
amount of any fee or other amount payable to any Lender under the Loan Documents
(unless such modification is consented to by each Lender entitled to receive
such fee ) or to waive an Event of Default consisting of the failure of Borrower
to pay when due principal, interest or any Commitment Fee;

 

(b)                                 To postpone any date fixed for any payment
of principal of, prepayment of principal of, or any installment of interest on,
any Loan or any installment of any Commitment Fee, to extend the term of, or
increase the amount of, any Lender’s Commitment (it being understood that a
waiver of an Event of Default shall not constitute an extension or increase in
the Commitment of any Lender) or modify the Pro Rata Share of any Lender;

 

(c)                                  To release collateral in which Lenders have
a security interest to secure the performance of Borrower’s obligations under
the Loan Documents constituting more than the Threshold Amount;

 

(d)                                 To amend the definition of “Requisite
Lenders” or the provisions of Section 4, Section 9, this Section 10.1 or Section
10.6;

 

(e)                                  To amend any provision of this Agreement
that expressly requires the consent or approval of all Lenders; provided,
however, that (i) no amendment, waiver or consent shall, unless in writing and
signed by Issuing Lender in addition to Requisite Lenders or all Lenders, as the
case may be, affect the rights or duties of Issuing Lender, (ii) no amendment,
waiver or consent shall, unless in writing and signed by Administrative Agent in
addition to Requisite Lenders or all Lenders, as the case may be, affect the
rights or duties of Administrative Agent, and (iii) the fee letters may be
amended, or rights or privileges thereunder waived, in a writing executed by the
parties thereto. Any amendment, modification, supplement, termination, waiver or
consent pursuant to this Section shall apply equally to, and shall be binding
upon, all Lenders and Administrative Agent.

 

10.2                        TRANSMISSION AND EFFECTIVENESS OF COMMUNICATIONS AND
SIGNATURES.

 

(a)                                  Modes of Delivery. Except as otherwise
provided in any Loan Document, notices, requests, demands, directions,
agreements and documents delivered in connection with the Loan Documents
(collectively, “communications”) shall be transmitted by Requisite Notice to the
number and address set forth on Schedule 10.2, may be delivered by the following
modes of delivery, and shall be effective as follows:

 

69

--------------------------------------------------------------------------------


 

Mode of Delivery

 

Effective on earlier of actual receipt and:

 

 

 

Courier

 

Scheduled delivery date

 

 

 

Facsimile

 

When transmission in legible form complete

 

 

 

Mail

 

Fourth Business Day after deposit in U.S. mail first class postage pre-paid

 

 

 

Personal delivery

 

When received

 

 

 

Telephone

 

When conversation completed

 

provided, however, that communications delivered to Administrative Agent
pursuant to Section 2 must be in writing and shall not be effective until
actually received by Administrative Agent.

 

(b)                                 Reliance by Administrative Agent and
Lenders. Administrative Agent and Lenders shall be entitled to rely and act on
any communications purportedly given by or on behalf of Borrower even if (i)
such communications (A) were not made in a manner specified herein, (B) were
incomplete or (C) were not preceded or followed by any other notice specified
herein, or (ii) the terms thereof, as understood by the recipient, varied from
any subsequent related communications provided for herein. Borrower shall
indemnify Administrative Agent and Lenders from any loss, cost, expense or
liability as a result of relying on any communications permitted herein.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures. Documents and agreements delivered from time to time in connection
with the Loan Documents may be transmitted and/or signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as hardcopies with manual signatures and
shall be binding on all Borrower and its Subsidiaries and Administrative Agent
and Lenders. Administrative Agent may also request that any such documents and
signature be confirmed by a manually-signed hardcopy thereof; provided, however,
that the failure to request or deliver any such manually-signed hardcopy shall
not affect the effectiveness of any facsimile documents or signatures.

 

10.3                        ATTORNEY COSTS, EXPENSES AND TAXES. Borrower agrees
(a) to pay or reimburse Administrative Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of the Loan Documents, and the development, preparation,
negotiation and execution of any amendment, waiver, consent, supplement or
modification to any Loan Documents, and any other documents prepared in
connection herewith or therewith, including all reasonable Attorney Costs, and
(b) to pay or reimburse Administrative Agent and each Lender for all costs and
expenses incurred in connection with any refinancing, restructuring,
reorganization (including a bankruptcy reorganization), collection and
enforcement or attempted enforcement, or preservation of any rights under any
Loan Documents, and any other documents prepared in connection herewith or
therewith, or in connection with any refinancing, or restructuring of any such
documents in the nature of a “workout” or of any insolvency or bankruptcy
proceeding, including Attorney Costs. The foregoing costs and expenses shall
include all reasonable search, filing, and appraisal charges and fees and
documentary, stamp or similar taxes related thereto, and other out-of-pocket

 

70

--------------------------------------------------------------------------------


 

expenses incurred by Administrative Agent or any Lender and the cost of
independent public accountants and other outside experts retained by
Administrative Agent or any Lender. Any amount payable by Borrower under this
Section shall bear interest from the tenth (10th) Business Day following the
date of demand for payment at the Default Rate, unless waived by Administrative
Agent. The agreements in this Section shall survive repayment of all
Obligations.

 

10.4                        BINDING EFFECT; ASSIGNMENT.

 

(a)                                  This Agreement and the other Loan Documents
to which Borrower is a party will be binding upon and inure to the benefit of
Borrower, Lenders and Administrative Agent and their respective successors and
assigns, except that, Borrower may not assign its rights hereunder or thereunder
or any interest herein or therein without the prior written consent of all
Lenders and any such attempted assignment shall be void. Any Lender may at any
time pledge its Note or any other instrument evidencing its rights as a Lender
under this Agreement to a Federal Reserve Bank, but no such pledge shall release
each such Lender from its obligations hereunder or grant to such Federal Reserve
Bank the rights of a Lender hereunder absent foreclosure of such pledge.

 

(b)                                 From time to time following the Closing
Date, each Lender may assign to one or more Eligible Assignees all or any
portion of its Commitment and/or Extensions of Credit; provided that (i) such
assignment, if not to a Lender or an Affiliate of the assigning Lender, shall be
consented to by Borrower at all times other than during the existence of a
Default or Event of Default and by Administrative Agent and Issuing Lender
(which approval of Borrower shall not be unreasonably withheld), (ii) a copy of
a duly signed and completed Assignment and Acceptance shall be delivered to
Administrative Agent, (iii) except in the case of an assignment (A) to an
Affiliate of the assigning Lender or to another Lender or (B) of the entire
remaining Commitment of the assigning Lender, the portion of the Commitment
assigned shall not be less than $5,000,000, and (iv) the effective date of any
such assignment shall be as specified in the Assignment and Acceptance, but not
earlier than the date which is five Business Days after the date Administrative
Agent has received the Assignment and Acceptance. Upon any required consent by
Administrative Agent, Issuing Lender and Borrower to such assignment and payment
of the requisite fee described below, the assignee named therein shall be a
Lender for all purposes of this Agreement, with the Pro Rata Share therein set
forth and, to the extent of such Pro Rata Share, the assigning Lender shall be
released from its further obligations under this Agreement. Borrower agrees that
it shall execute and deliver upon request (against delivery by the assigning
Lender to Borrower of the Note, if any, previously issued to such assigning
Lender, or, if any such Note is lost or destroyed, an affidavit as to such fact
and a lost note indemnity from such assigning Lender with respect to such Note)
to such assignee Lender, one or more Notes evidencing such assignee Lender’s
Loans, and to the assigning Lender if requested, one or more Notes evidencing
Loans under any Commitment retained by the assigning Lender. Administrative
Agent’s consent to any assignment shall not be deemed to constitute any
representation or warranty by any Administrative Agent-Related Person as to any
matter. For purposes hereof, each mutual fund that is an Affiliate of a Lender
shall be deemed to

 

71

--------------------------------------------------------------------------------


 

be a single Eligible Assignee, whether or not such fund is managed by the same
fund manager as other mutual funds that are Affiliates of the same Lender.

 

(c)                                  After receipt of a completed Assignment and
Acceptance, and receipt of an assignment fee of $3,500 (unless such fee is
waived by the Administrative Agent) from such Eligible Assignee (including in
the case of assignments to Affiliates of assigning Lenders), Administrative
Agent shall, promptly following the effective date thereof, provide to Borrower
and Lenders a revised Schedule 10.2 giving effect thereto.

 

(d)                                 Each such Lender may from time to time,
without the consent of any other Person, grant participations to one or more
other Person (including another Lender) of all or any portion of its Pro Rata
Share of its Commitment or Extensions of Credit; provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) participating banks or other
financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Section 3 (but
only to the extent that the cost of such benefits to Borrower does not exceed
the cost which Borrower would have incurred in respect of such Lender absent the
participation) and subject to Sections 10.5 and 10.6, (iv) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) the participation agreement shall not
restrict an increase in the combined Commitments, or in granting Lender’s Pro
Rata Share, so long as the amount of the participation interest is not affected
thereby, and (vi) the consent of the holder of such participation interest shall
not be required for amendments or waivers of provisions of the Loan Documents;
provided, however, that the assigning Lender may, in any agreement with a
participant, give such participant the right to consent to any matter which (A)
extends the Maturity Date as to such participant or any other date upon which
any payment of money is due to such participant, (B) reduces the rate of
interest owing to such participant, any fee or any other monetary amount owing
to such participant, or (C) reduces the amount of any installment of principal
owing to such participant. Any Lender that sells a participation to any Person
that is a “foreign corporation, partnership or trust” within the meaning of the
Code shall include in its participation agreement with such Person a covenant by
such Person that such Person will comply with the provisions of Section 10.22 as
if such Person were a Lender and provide that Administrative Agent and Borrower
shall be third party beneficiaries of such covenant.

 

10.5                        SET-OFF. In addition to any rights and remedies of
Administrative Agent and Lenders or any assignee or participant of any Lender or
any Affiliate thereof (each, a “Proceeding Party”) provided by law, upon the
occurrence and during the continuance of any Event of Default, each Proceeding
Party is authorized at any time and from time to time, without prior notice to
Borrower, any such notice being waived by Borrower to the fullest extent
permitted by law, to proceed directly, by right of set-off, banker’s lien, or
otherwise, against any assets of Borrower and its Subsidiaries which may be in
the hands of such Proceeding Party (including all general or special, time or
demand, provisional or other deposits and other indebtedness owing by such
Proceeding Party to or for the credit or the account of Borrower) and apply such
assets against the Obligations, irrespective of whether such Proceeding Party
shall

 

72

--------------------------------------------------------------------------------


 

have made any demand therefor and although such Obligations may be unmatured.
Each Lender agrees promptly to notify Borrower and Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.6                        SHARING OF PAYMENTS. Each Lender severally agrees
that if it, through the exercise of any right of setoff, banker’s lien or
counterclaim against Borrower or otherwise, receives payment on account of the
Outstanding Obligations held by it that is ratably more than any other Lender
receives in payment on account of the Outstanding Obligations held by such other
Lender, then, subject to applicable Laws:  (a) the Lender exercising the right
of setoff, banker’s lien or counterclaim or otherwise receiving such payment
shall purchase, and shall be deemed to have simultaneously purchased, from such
other Lender a participation in the Outstanding Obligations held by the other
Lender and shall pay to such other Lender a purchase price in an amount so that
the share of the Outstanding Obligations held by each Lender after the exercise
of the right of setoff, banker’s lien or counterclaim or receipt of payment
shall be in the same proportion that existed prior to the exercise of the right
of setoff, banker’s lien or counterclaim or receipt of payment; and (b) such
other adjustments and purchases of participations shall be made from time to
time as shall be equitable to ensure that all Lenders share any payment obtained
in respect of the Outstanding Obligations ratably in accordance with each
Lender’s share of the Outstanding Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest. Each Lender that purchases a participation in the
Outstanding Obligations pursuant to this Section shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Outstanding Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Outstanding Obligations purchased.
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

 

10.7                        NO SETOFF. As to any and all funds, securities or
other assets of Borrower which are now or hereafter held by Administrative Agent
or any Lender as collateral pursuant to this Agreement or any other Loan
Document for any of the Obligations (collectively the “Collateral Assets”),
Administrative Agent and Lenders agree that they shall not exercise any right of
setoff or recoupment against nor shall they assert any security interest in the
Collateral Assets in connection with any other obligation owed to Administrative
Agent or any Lender which is unrelated to this Agreement or the Loan Documents,
except for:   (i) recovery for any items deposited with Administrative Agent or
any Lender and returned unpaid or as to which claims have been asserted as to
breach of transfer or presentment warranties, (ii) overdrafts on any account
which generated the funds which constitute part of the Collateral Assets,
(iii) automated clearing house entries, and (iv) Administrative Agent or any
Lender’s usual and customary fees for services rendered in connection with the
assets or bank accounts which constitute the Collateral Assets.

 

73

--------------------------------------------------------------------------------


 

10.8                        NO WAIVER; CUMULATIVE REMEDIES.

 

(a)                                  No failure by any Lender or Administrative
Agent to exercise, and no delay by any Lender or Administrative Agent in
exercising, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Without limiting the generality of the foregoing, the terms and conditions of
Section 4 may be waived in whole or in part, with or without terms or
conditions, in respect of any Extension of Credit without prejudicing
Administrative Agent’s or Lender’s rights to assert them in whole or in part in
respect of any other Extension of Credit.

 

(b)                                 The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law. Any decision by Administrative
Agent or any Lender not to require payment of any interest (including interest
at the Default Rate), fee, cost or other amount payable under any Loan Document
or to calculate any amount payable by a particular method on any occasion shall
in no way limit or be deemed a waiver of Administrative Agent’s or Lender’s
right to require full payment thereof, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.

 

(c)                                  The terms and conditions of Section 9 are
for the sole benefit of Administrative Agent and Lenders.

 

10.9                        USURY. Notwithstanding anything to the contrary
contained in any Loan Document, the interest and fees paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest or a fee in an amount that exceeds
the Maximum Rate, the excessive interest or fee shall be applied to the
principal of the Outstanding Obligations or, if it exceeds the unpaid principal,
refunded to Borrower. In determining whether the interest or a fee contracted
for, charged, or received by Administrative Agent or any Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

 

10.10                 COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.11                 INTEGRATION. This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and

 

74

--------------------------------------------------------------------------------


 

those of any other Loan Document, the provisions of this Agreement shall control
and govern; provided that the inclusion of supplemental rights or remedies in
favor of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

10.12                 NATURE OF LENDERS’ OBLIGATIONS. Nothing contained in this
Agreement or any other Loan Document and no action taken by Administrative Agent
or Lenders or any of them pursuant hereto or thereto may, or may be deemed to,
make Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with Borrower or any Affiliate of Borrower. Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several; provided that, in the case of the initial
Extension of Credit only, each Lender’s obligation is conditioned upon the
performance by all other Lenders of their obligations to make the initial
Extension of Credit. A default by any Lender will not increase the Pro Rata
Share attributable to any other Lender.

 

10.13                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All
representations and warranties made hereunder and in any Loan Document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery thereof but shall
terminate the later of (a) when the Commitments are terminated and (b) when no
Obligations remain outstanding under any Loan Document. Such representations and
warranties have been or will be relied upon by Administrative Agent and each
Lender, notwithstanding any investigation made by Administrative Agent or any
Lender or on their behalf.

 

10.14                 INDEMNITY BY BORROWER. Borrower agrees to indemnify,
defend, save and hold harmless each Administrative Agent-Related Person and each
Lender and their respective Affiliates, directors, officers, agents, attorneys
and employees (collectively, the “Indemnitees”) from and against:  (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against Borrower, any of its Affiliates
or any its officers or directors; (b) any and all claims, demands, actions or
causes of action arising out of or relating to, the Loan Documents, any
predecessor loan documents, the Commitments, the use or contemplated use of the
proceeds of any Loan, property that is the subject of any Material Lease or any
other collateral given to secure the obligations of Borrower under this
Agreement, or the relationship of Borrower, Administrative Agent and Lenders
under this Agreement; (c) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in subsection (a) or (b) above; and (d) all
liabilities, claims, actions, loss, damages, including, without limitation,
foreseeable and unforeseeable consequential damages, costs and expenses
(including sums paid in settlement of claims and all consultant, expert and
legal fees and expenses of Indemnitees’ counsel) directly or indirectly arising
out of or resulting from any Hazardous Substance being present at any time in or
around any part of Borrower’s or any Subsidiary’s properties (leasehold or fee),
or in the soil, groundwater or soil vapor on or under Borrower’s or any
Subsidiary’s properties (leasehold or fee), including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,

 

75

--------------------------------------------------------------------------------


 

removal or restoration work, or any resulting damages or injuries to the person
or property of any third parties or to any natural resources; (e) any and all
liabilities, losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding, including those liabilities caused by an Indemnitee’s own negligence
(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
no Indemnitee shall be entitled to indemnification for any loss caused by its
own gross negligence or willful misconduct or for any loss asserted against it
by another Indemnitee.

 

10.15                 NONLIABILITY OF LENDER. Borrower acknowledges and agrees
that:

 

(a)                                  Any inspections of any property of Borrower
made by or through Administrative Agent or Lenders are for purposes of
administration of the Loan Documents only, and Borrower is not entitled to rely
upon the same (whether or not such inspections are at the expense of Borrower);

 

(b)                                 By accepting or approving anything required
to be observed, performed, fulfilled or given to Administrative Agent or Lenders
pursuant to the Loan Documents, neither Administrative Agent nor Lenders shall
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by Administrative
Agent or Lenders;

 

(c)                                  The relationship between Borrower and
Administrative Agent and Lenders is, and shall at all times remain, solely that
of borrower and lenders; neither Administrative Agent nor Lenders shall under
any circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; neither Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrower or its Affiliates
to select, review, inspect, supervise, pass judgment upon or inform Borrower or
its Affiliates of any matter in connection with their property or the operations
of Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Lender in connection with such matters is solely for
the protection of Lenders and neither Borrower nor any other Person is entitled
to rely thereon; and

 

(d)                                 Neither Administrative Agent nor Lenders
shall be responsible or liable to any Person for any loss, damage, liability or
claim of any kind relating to injury or death to Persons or damage to property
caused by the actions, inaction or negligence of Borrower and/or its Affiliates
and Borrower hereby indemnifies and holds Administrative Agent and Lenders
harmless from any such loss, damage, liability or claim.

 

76

--------------------------------------------------------------------------------


 

10.16                 NO THIRD PARTIES BENEFITED. This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, Administrative Agent and Lenders in connection with the Extensions of
Credit, and is made for the sole benefit of Borrower, Administrative Agent and
Lenders, and Administrative Agent and Lenders’ successors and assigns. Except as
provided in Sections 10.14 and 10.22, no other Person shall have any rights of
any nature hereunder or by reason hereof.

 

10.17                 SEVERABILITY. Any provision of the Loan Documents that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.18                 CONFIDENTIALITY. Administrative Agent and each Lender
shall use any confidential non-public information concerning Borrower and its
Subsidiaries that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents
that has been identified in writing as confidential at the time so furnished
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence in
accordance with such Person’s customary procedures for handling confidential of
the same nature. Notwithstanding the foregoing, Administrative Agent and each
Lender may disclose Confidential Information to:  (a) their Affiliates, or any
of their or their Affiliates’ directors, officers, employees, advisors, or
representatives (collectively, the “Representatives”) whom it determines need to
know such information for the purposes set forth in this Section (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential); (b) any bank or financial
institution or other entity to which such Lender has assigned or desires to
assign an interest or participation in the Loan Documents or the Obligations,
provided that any such foregoing recipient of such Confidential Information
agrees to keep such Confidential Information confidential as specified herein;
(c) any governmental agency or regulatory body having or claiming to have
authority to regulate or oversee any aspect of Administrative Agent’s or such
Lender’s business or that of their Representatives in connection with the
exercise of such authority or claimed authority; (d) the extent necessary or
appropriate to effect or preserve Administrative Agent or such Lender’s or any
of their Affiliates’ security (if any) for any Obligation or to enforce any
right or remedy or in connection with any claims asserted by or against
Administrative Agent or such Lender or any of its Representatives; and
(e) pursuant to any subpoena or any similar legal process so long as Borrower
is, or has been, given notice of such legal process and the opportunity to seek
a protective order. For purposes hereof, the term “Confidential Information”
shall not include information that (x) is in Administrative Agent’s or such
Lender’s possession prior to its being provided by or on behalf of Borrower and
its Subsidiaries, provided that such information is not known by Administrative
Agent or such Lender to be subject to another confidentiality agreement with, or
other legal or contractual obligation of confidentiality to, Borrower, (y) is or
becomes publicly available (other than through a breach hereof by Administrative
Agent or such Lender), or (z) becomes available to Administrative Agent or such
Lender on a nonconfidential basis, provided that the source of such

 

77

--------------------------------------------------------------------------------


 

information was not known by Administrative Agent or such Lender to be bound by
a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. Administrative Agent and each
Lender acknowledges that (i) the Confidential Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material,
non-public information and (iii) it will handle material non-public information
concerning the Borrower or a Subsidiary in accordance with all Laws, including
federal and state securities Laws applicable to Administrative Agent or such
Lender, as applicable, provided that neither Administrative Agent nor any Lender
shall in any way be responsible for compliance with such Laws by Borrower or any
of its Subsidiaries and provided, further, that nothing in this sentence shall
limit the right of Administrative Agent or any Lender to disclose Confidential
Information as otherwise permitted in this Section 10.18.

 

10.19                 FURTHER ASSURANCES. Borrower and its Subsidiaries shall,
at their expense and without expense to Administrative Agent or Lenders, do,
execute and deliver such further acts and documents as any Lender or
Administrative Agent from time to time reasonably requires for the assuring and
confirming unto Lender of the rights hereby created or intended now or hereafter
so to be, or for carrying out the intention or facilitating the performance of
the terms of any Loan Document.

 

10.20                 HEADINGS. Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

 

10.21                 TIME OF THE ESSENCE. Time is of the essence of the Loan
Documents.

 

10.22                 FOREIGN LENDERS. Each Lender that is a “foreign
corporation, partnership or trust” within the meaning of the Code (a “Foreign
Lender”) shall deliver to Administrative Agent, prior to receipt of any payment
subject to withholding under the Code (or after accepting an assignment of an
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Person and entitling it to a complete
exemption from withholding on all payments to be made to such Person by Borrower
pursuant to this Agreement) or Form W-8ECI or any successor thereto (relating to
all payments to be made to such Person by Borrower pursuant to this Agreement)
of the IRS or such other evidence satisfactory to Borrower and Administrative
Agent that no withholding under the federal income tax laws is required with
respect to such Person. Thereafter and from time to time, each such Person shall
(a) promptly submit to Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower and Administrative Agent of any
available exemption from, United States withholding taxes in respect of all
payments to be made to such Person by Borrower pursuant to this Agreement, and
(b) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that Borrower make any deduction or withholding for taxes from
amounts payable to such Person. If such Persons fail to deliver the above forms
or

 

78

--------------------------------------------------------------------------------


 

other documentation, then Administrative Agent may withhold from any interest
payment to such Person an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code. If any Governmental Authority
asserts that Administrative Agent did not properly withhold any tax or other
amount from payments made in respect of such Person, such Person shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including Attorney Costs) of Administrative Agent. The obligation
of Lenders under this Section shall survive the payment of all Obligations and
the resignation or replacement of Administrative Agent.

 

10.23                 REMOVAL AND REPLACEMENT OF LENDERS.

 

Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to remove and replace a Lender as a party to this
Agreement, Borrower may, upon notice to such Lender and Administrative Agent,
remove such Lender by (i) non ratably terminating such Lender’s Commitment, and
(ii) if being replaced, causing such Lender to assign its Commitment to one or
more other Lenders or Eligible Assignees acceptable to Borrower, Administrative
Agent and Issuing Lender; provided, however, that during the existence of any
Event of Default, Borrower may not remove or replace a Lender pursuant to this
Section 10.23. Any removed or replaced Lender shall be entitled to (x) payment
in full of all principal, interest, fees and other amounts owing to such Lender
or such Lender’s affiliated Indemnitees under any Loan Document through the date
of termination or assignment (including any amounts payable pursuant to Section
3.5), (y) appropriate assurances and indemnities (which may include letters of
credit) as such Lender may reasonably require with respect to its participation
interest in any Letters of Credit and (z) a release of such Lender from its
obligations under the Loan Documents. Any Lender being replaced shall execute
and deliver an Assignment and Acceptance covering such Lender’s Commitment, and
shall otherwise comply with Section 10.4. Administrative Agent shall distribute
an amended Schedule 2.1, which shall thereafter be incorporated into this
Agreement, to reflect adjustments to Lenders and their Commitments.

 

In order to make all Lender’s interests in any outstanding Extensions of Credit
ratable in accordance with any revised Pro Rata Shares after giving effect to
the removal or replacement of a Lender, Borrower shall pay or prepay, but only
to the extent necessary, on the effective date thereof, all outstanding
Extensions of Credit of the Lenders required to so be repaid or prepaid,
together with any amounts due under Section 3.5. Borrower may then request
Extensions of Credit from Lenders in accordance with their revised Pro Rata
Shares with respect to the Extensions of Credit so repaid or prepaid.

 

10.24                 GOVERNING LAW.

 

(a)                             THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE

 

79

--------------------------------------------------------------------------------


 

COURTS OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED HERETO. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.25                 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.26                 ENTIRE AGREEMENT. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

[SIGNATURES ON FOLLOWING PAGE.]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date fast above written.

 

WIRELESS FACILITIES, INC.,
a Delaware corporation,
as Borrower

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,
Issuing Lender and Lender

 

 

 

 

By:

/s/ Scott M. Brickner

 

By:

/s/ Raed Y. Alfayourmi

 

 

 

 

 

Name:

Scott M. Brickner

 

Name:

Raed Y. Alfayourmi

 

 

 

 

 

Title:

Treasurer

 

Title:

Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Date:

 

To:                              KeyBank National Association

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of October 2, 2006,
between Wireless Facilities, Inc., a Delaware corporation (“Borrower”) and,
Lenders from time to time party thereto, and KeyBank National Association, as
Administrative Agent, Lender and Issuing Lender with KeyBanc Capital Markets as
designated Sole Arranger and Sole Book Manager (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”) the terms defined therein being used herein as therein defined).

 

The undersigned hereby requests (select one):

 

¨                                    A Borrowing of
Loans                         ¨                                    A Conversion
or Continuation of Loans

 

1.                                       On

 

2.                                       In the amount of $

 

3.                                       Comprised of [Offshore Rate or Base
Rate]

 

[type of Loan requested]

 

4.                                       If applicable:  with an Interest Period
of [1, 2, 3 or 6] months.

 

The foregoing request complies with the requirements of Section 2.1 of the
Agreement. Other than in connection with a Conversion or Continuation of Loans,
the undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the above date, before and after giving effect
to the Extension of Credit:

 

(a)                                  The representations and warranties made by
Borrower in the Agreement, or which are contained in any certificate, document
or financial or other statement furnished at any time under or in connection
therewith, are and will be correct on and as of the date of this Extension of
Credit, except to the extent that such representations and warranties
specifically refer to any earlier date; and

 

A-1

--------------------------------------------------------------------------------


 

(b)                                 No Default or Event of Default has occurred
and is continuing on the date hereof or after giving effect to this Extension of
Credit.

 

 

WIRELESS FACILITIES, INC.,
a Delaware corporation,
as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

FINANCIAL STATEMENT DATE:

 

To:                              KeyBank National Association, as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement as of October 2, 2006 between
WIRELESS FACILITIES, INC., a Delaware corporation (“Borrower”), Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent and Issuing Lender with KeyBanc Capital Markets as designated Sole
Arranger and Sole Book Manager (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the of Borrower, and that, as such, he is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of Borrower,
and that:

 

[Use following for fiscal year-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.1(a) of the
Agreement for the fiscal year of Borrower ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

l.                                          Attached hereto as Schedule 1 are
the unaudited financial statements required by Section 6.1 (b) of the Agreement
for the fiscal quarter of Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
changes in financial position of Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such periods, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his supervision, a detailed review of the transactions and conditions
(financial or otherwise) of Borrower during the accounting period covered by the
attached financial statements.

 

3.                                       A review of the activities of Borrower
during such fiscal period has been made under my supervision with a view to
determining whether during such fiscal period Borrower performed and observed
all its respective Obligations under the Loan Documents, and

 

[select one]

 

B-1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of all such Defaults and its nature and status:]

 

4.                                       The following financial covenant
analyses and information set forth on Schedule 2 attached hereto are true and
accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                             ,          .

 

 

WIRELESS FACILITIES, INC.,
a Delaware corporation,
as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO THE COMPLIANCE CERTIFICATE
($ IN 000’S)

 

Section 7.12(a) - Total Leverage Ratio.

 

Indebtedness at Statement Date (as calculated below):

 

 

 

 

 

Actual
   /   /   

 

 

 

 

 

 

 

A.

 

Borrowed Money and obligations evidenced by bonds, debentures, notes or other
similar instruments

 

USD$0

 

B.

 

Letters of Credit and similar instruments

 

USD$0

 

C.

 

net obligations under Swap Contracts (other than interest rate and foreign
exchange swap transactions)

 

USD$0

 

D.

 

deferred purchase price of property

 

USD$0

 

E.

 

indebtedness secured by a Lien on property of Borrower or its Subsidiaries

 

USD$0

 

F.

 

Capital Leases and Synthetic Lease Obligations

 

USD$0

 

G.

 

all obligations under asset securitization financing transactions (other than
non-recourse sales of receivables)

 

USD$0

 

H.

 

Guaranty Obligations

 

USD$0

 

I.

 

Indebtedness (Sum of A-H)

 

USD$0

 

J.

 

To the extent included in A-H above, Indebtedness with respect to earn-out
payments and hold backs incurred pursuant to the Enco Systems Acquisition, the
MRC Acquisition or other Permitted Acquisition

 

USD$0

 

K.

 

cash on hand and cash equivalents

 

USD$0

 

L.

 

Total Indebtedness (Indebtedness shown on line I above less lines J and K)

 

USD$0

 

 

Consolidated EBITDA(1) measured on a rolling four quarter basis for the four
fiscal quarters ended as of the Statement Date (“Subject Period”):

 

--------------------------------------------------------------------------------

(1)                                  For purposes of calculating Consolidated
EBITDA for any period in connection with each of the Total Leverage Ratio and
the Fixed Charge Coverage Ratio, if during such period the Borrower or any
Subsidiary shall have made any Permitted Acquisition (but, for purposes of
calculating the Fixed Charge Coverage Ratio, the only Permitted Acquisition
referred to in this paragraph will be the MRC Acquisition) after June 30, 2006,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect to such Permitted Acquisition as if such Permitted Acquisition occurred
on the first day of such period and so long as the pro forma effect and
add-backs may be derived from the Income Statement, as prepared in

 

--------------------------------------------------------------------------------


 

 

 

 

 

Actual
   /   /  

 

Actual
   /   /  

 

Actual
   /   /  

 

Actual
   /   /  

 

LTM
   /   /  

 

M.

 

Consolidated Net Income(2)

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

N.

 

Consolidated Interest Charges

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

O.

 

taxes based on income (refunds)

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

P.

 

depreciation

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

Q.

 

amortization

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

R.

 

non-cash stock based compensation

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

S.

 

non-cash costs from discontinued operations, disposal of assets or changes to
GAAP

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

T.

 

amount of earn-out or similar payments required to be reported as compensation

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

U.

 

amount of non-recurring cash charges resulting from discontinued operations and
disposal of assets in an amount not to exceed $7,500,000 in any period of four
consecutive fiscal quarters(3)

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

V.

 

Consolidated EBITDA (M plus (to the extent deducted in the calculation of
Consolidated Net Income) the sum of N-U)

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

USD$0

 

 

Total Leverage Ratio at                           , 20    (L divided by V)
                 to 1.00

 

In Compliance for the Fiscal Quarter ended
                                           ?                   Yes o            
No o

 

 

connection with the Permitted Acquisition, as approved by the Administrative
Agent (which approval shall not be unreasonably withheld).

 

(2)                                  In determining Consolidated Net Income, all
items of gain, income, loss or expense that are properly classified as
extraordinary in accordance with GAAP or are unusual or non-recurring (but do
not fall within clauses (N)-(U) shall be excluded from such Consolidated Net
Income.

 

(3)                                  In the event for any period of four
consecutive fiscal quarters calculated without giving effect to this clause (U),
the Total Leverage Ratio (for such period) is greater than 2.00 to 1.00, the
amount permitted to be added back pursuant to this clause (U) for such four
quarter period and the immediately preceding four consecutive fiscal quarters
shall not exceed $10,000,000 in the aggregate.

 

--------------------------------------------------------------------------------


 

Section 7.12(b) - Liquidity Ratio.

 

A.                                   Current assets at Statement Date (cash,
cash equivalents, marketable securities, accounts receivable (excluding accounts
receivable owing from any affiliate, shareholder or employee)):  $

 

B.                                     Current liabilities at Statement Date: $

 

Liquidity Ratio at                           , 20    (A divided by B)
              to 1.00

 

In Compliance for the Fiscal Quarter ended
                                 ?                                                
Yes o             No o

 

Section 7.12(c) – Fixed Charge Coverage Ratio.

 

FIXED CHARGE COVERAGE RATIO

 

 

 

 

(A) EBITDA plus rent expense (for rolling four quarters)

 

 

 

 

 

Actual
   /   /  

Actual
   /   /  

Actual
   /   /  

Actual
   /   /  

 

Add:

Consolidated EBITDA from above

 

 

 

 

 

 

consolidated operating lease expenses

 

EBITDAR: (A)

 

(B) Charges

 

Add:                                         consolidated capital expenditures

Consolidated Interest Charges

consolidated operating lease expenses

consolidated cash income taxes paid

 

Less:                                        consolidated cash income tax
refunds received

 

Fixed Charges: (B)

 

Fixed Charge Coverage Ratio: (A) divided by (B)

 

 

 

Minimum Required:

 

 

 

 

 

 

Compliance:

Yes

o

No

o

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

$

                        , 200  

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                 (the “Lender”), on the Maturity
Date (as defined in the Credit Agreement referred to below) the principal amount
of                                  ($                         ), or such lesser
principal amount of Loans (as defined in the Credit Agreement referred to below)
payable by Borrower to Lender on such Maturity Date under that certain Credit
Agreement, dated as of October 2, 2006, among Borrower, Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent and
Issuing Lender with KeyBanc Capital Markets as designated Sole Arranger and Sole
Book Manager (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined).

 

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such times as are specified in the Agreement.

 

All payments of principal and interest shall be made to Administrative Agent for
the account of Lender in United States dollars in immediately available funds at
Administrative Agent’s Payment office.

 

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

This Note is one of the “Notes” referred to in the Agreement. Reference is
hereby made to the Agreement for rights and obligations of payment and
prepayment, events of default and the right of Lender to accelerate the maturity
hereof upon the occurrence of such events. Loans made by Lender shall be
evidenced by one or more loan accounts or records maintained by Lender in the
ordinary course of business. Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Borrower agrees to pay all collection expenses, court costs and Attorney Costs
(whether or not litigation is commenced) which may be incurred by Lender in
connection with the collection or enforcement of this Note, all as further set
forth in the Agreement.

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

WIRELESS FACILITIES, INC.,
a Delaware corporation,
as Borrower

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid this
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Credit Agreement dated as of October 2, 2006
between Wireless Facilities, Inc., a Delaware corporation (“Borrower”), Lenders
from time to time party thereto, KeyBank National Association, as Administrative
Agent and Issuing Lender with KeyBanc Capital Markets as designated Sole
Arranger and Sole Book Manager (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

 

The Assignor identified on Schedule 1 hereto (“Assignor”) and the Assignee
identified on Schedule 1 hereto (“Assignee”) agree as follows:

 

1.                                       Assignor hereby irrevocably sells and
assigns to Assignee without recourse to Assignor, and Assignee hereby
irrevocably purchases and assumes from Assignor without recourse to Assignor, as
of the Effective Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to Assignor’s rights and obligations
under the Agreement with respect to those Commitment(s) and Outstanding
Obligations contained in the Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Commitment”; collectively, the “Assigned
Commitments”), in the principal amount for each Assigned Commitment as set forth
on Schedule 1 hereto.

 

2.                                       Assignor (a) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto, other than that Assignor has
not created any adverse claim upon the interest being assigned by it hereunder
and that such interest is free and clear of any such adverse claim; and (b)
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of Borrower or any of its Subsidiaries or any other
obligor or the performance or observance by Borrower or any of its Subsidiaries
or any other obligor of any of its respective obligations under the Agreement or
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto.

 

3.                                       Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance; (b)
confirms that it has received a copy of the Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 4.1 or 6.2
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon Assignor, Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto as are

 

D-1

--------------------------------------------------------------------------------


 

delegated to Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Agreement and will perform in accordance with its terms all
the obligations which by the terms of the Agreement are required to be performed
by it as a Lender.

 

4.                                       The effective date of this Assignment
and Acceptance shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to Administrative Agent and to Borrower for its
consent (if such consent is required) and, if such consent is granted, for
acceptance and recording by Administrative Agent pursuant to the Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by Administrative Agent, be earlier than five Business Days after the date of
such acceptance and recording by Administrative Agent.

 

5.                                       Upon such consent, acceptance and
recording, from and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignee whether such amounts
have accrued prior to or on or after the Effective Date. Assignor and Assignee
shall make all appropriate adjustments in payments by Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.                                       From and after the Effective Date, (a)
Assignee shall be a party to the Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

 

7.                                       This Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of
California.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE

 

Commitment Assigned

 

Amount of Outstanding
Obligations Assigned

 

Pro Rata Share Assigned (set
forth to at least 8 decimals)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective Date of Assignment:                                    ,        

 

D-1

--------------------------------------------------------------------------------


 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

The undersigned hereby consent to the within assignment:

 

WIRELESS FACILITIES, INC.
a Delaware corporation

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

MATERIAL DOMESTIC SUBSIDIARIES AND
FIRST-TIER MATERIAL FOREIGN SUBSIDIARIES

 

1.                                       Domestic Subsidiaries that are Material
Subsidiaries

 

a.                                        SecurePlanet, Inc., a Delaware
corporation

b.                                       WFI Delaware Inc., a Delaware
corporation

c.                                        WFI Georgia Inc., a Georgia
corporation

d.                                       WFI Texas, Inc., a Texas corporation

e.                                        WFI NMC Corp., a Delaware corporation
f.                                          WFI Southwest L.P., a Texas limited
partnership

g.                                       WFI Government Services, Inc., a
Delaware corporation

h.                                       Defense Systems, Incorporated, a
Virginia corporation

i.                                           JMA Associates, Inc., a Delaware
corporation

j.                                           Madison Research Corporation, an
Alabama corporation

 

2.                                       First-Tier Material Foreign
Subsidiaries:

 

a.                                       Wireless Facilities International
Limited, a United Kingdom corporation

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

DISPOSITION OF PROPERTY

 

The Disposition of property made pursuant to the Patent Purchase Agreement dated
September 21, 2006, by and between Wireless Facilities, Inc., as seller, and
Yoshimi Ltd., Limited Liability Company, as purchaser.

 

1-1

--------------------------------------------------------------------------------